      Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 1 of 68




Karra J. Porter, #5223
J. D. Lauritzen, #14237
CHRISTENSEN & JENSEN, P.C.
257 East 200 South, Suite 1100
Salt Lake City, Utah 84111
Telephone: (801) 323-5000
Karra.Porter@chrisjen.com
JD.Lauritzen@chrisjen.com
Attorneys for Plaintiff Samuel P. Newton

                           IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF UTAH, NORTHERN DIVISION


LAW OFFICE OF SAMUEL P. NEWTON,                 PLAINTIFFS’ MEMORANDUM IN
P.C. and SAMUEL P. NEWTON, an                   OPPOSITION TO DEFENDANTS’
individual,                                   MOTION FOR SUMMARY JUDGMENT
                                               AND MEMORANDUM IN SUPPORT
              Plaintiff,

v.                                                 Civil No. 1:18-cv-00015-HCN-EJF
WEBER COUNTY, a municipal corporation;
JAMES H. HARVEY, an individual; KERRY
                                                  District Judge Howard C. Nielson, Jr
W, GIBSON, an individual; CHARLES J.
                                                   Magistrate Judge Evelyn J. Furse
EBERT, an individual,

              Defendants.

       Plaintiffs Law Office of Samuel P. Newton, P.C., and Samuel P. Newton (hereinafter

collectively “Newton” and “his” unless otherwise indicated) hereby submit the following

Memorandum in Opposition to Defendants’ Motion for Summary Judgment:1




1
  Unless otherwise noted, Newton refers to the defendants collectively as “the County” or
“Defendants”.
        Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 2 of 68




                                                   TABLE OF CONTENTS

PRELIMINARY STATEMENT AND INTRODUCTION. . . . . . . . . . . . . . . . . . . . . . . . . . . iv

NEWTON’S STATEMENT OF MATERIAL FACTS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .v

RESPONSE TO DISPUTED PARAGRAPHS IN “DEFENDANTS’ STATEMENT OF
UNDISPUTED MATERIAL FACTS” . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . xxiv

ARGUMENT. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

I.        DEFENDANTS ARE NOT ENTITLED TO SUMMARY JUDGMENT ON
          PLAINTIFFS’ FIRST AMENDMENT CLAIMS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

          A.          Defendants have not shown as a matter of law that the speech leading to
                      Newton’s termination was pursuant to Newton’s official duties. . . . . . . . . . . 1

                      1.        A jury could find that post-withdrawal speech was a motivating factor
                                in the termination of Newton’s contract . . . . . . . . . . . . . . . . . . . . . . . . .1

                      2.        Defendants have not established that Newton’s pre-August 29
                                statements were pursuant to his official duties . . . . . . . . . . . . . . . . . . . 2

          B.          Defendants have not shown as a matter of law that Newton’s statements are
                      not of public concern . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .12

                      1.        Newton’s statements were on matters of “public concern.” . . . . . . . .14

                      2.        Defendants have not shown that their interests in promoting the
                                efficiency of the public services outweighs Newton’s interest in his
                                speech. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18

                      3.        An issue of fact exists as to whether Newton’s protected speech was a
                                motivating factor in his termination. . . . . . . . . . . . . . . . . . . . . . . . . . . 22

                      4.        Weber County has not shown as a matter of law that it would have
                                terminated Newton in the absence of his protected speech. . . . . . . . . 24

          C.          Plaintiffs have shown the existence of a civil conspiracy under 42 U.S.C.
                      1985(2). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25

          II.        DEFENDANTS ARE NOT ENTITLED TO QUALIFIED IMMUNITY. . . 27




                                                                      ii
        Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 3 of 68




          A.         Qualified immunity does not apply to claims for declaratory relief and is not
                     available to the County. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27

          B.         Newton’s rights were clearly established at the time he was terminated . . . 27

CONCLUSION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 31




                                                                  iii
      Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 4 of 68




                  PRELIMINARY STATEMENT AND INTRODUCTION

       Under the Sixth Amendment to the United States Constitution, criminal defendants, both

at trial and on the first appeal of right, are entitled to the basic tools of an adequate defense.

Weber County is one of a handful of counties in Utah that does not fulfill its Sixth Amendment

obligation by contributing to a statewide indigent defense fund. Instead, Weber County tries to

save money by self-funding indigent appeals. It is thus both the entity obligated to fund a

constitutionally proficient defense and the entity out of whose budget that funding comes.

       In 2017, Weber County and its commissioners began to impose unconstitutional

restrictions on the funding of a death row prisoner’s appeal.        Sam Newton, the prisoner’s

appellate counsel, used this dispute to raise broader concerns about the death penalty itself and to

call for its abolition. He challenged the County’s system of funding capital defenses. He

advocated that it is unconstitutional to leave death penalty funding decisions in the hands of

government officials – who, in this case, were privately saying things like, “All of this for a

defendant who admitted killing a person and then a witness. The world must laugh at our

stupidity,” and “[W]e have never reached that point since the Utah Supreme Court doesn’t want

this admitted murderer to die.”

       The County’s motion asks the Court to cast Newton’s statements as purely personal,

nothing of import to the general public. As shown below, that is far from the case. Few things

have greater import in our society than guaranteeing a citizen his right to due process before the

government takes his life. The death penalty is one of the most controversial aspects of the

America’s justice system. As such, public discourse about the death penalty, including how




                                                 iv
        Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 5 of 68




much death penalty cases cost and how they are defended, is especially deserving of protection

under the First Amendment. The termination of Newton’s contract violated those rights.

         Plaintiffs request that the Court deny the motion for summary judgment because issues of

fact exist as to their claims.

                      NEWTON’S STATEMENT OF MATERIAL FACTS

         1.      Sam Newton was a criminal defense and appellate attorney. He worked with the

Salt Lake Legal Defenders Association for seven years, later becoming a full-time professor at

Weber State University.2

         2.      During this time, Newton was granted half a contract for Weber County’s

indigent appeals, and eventually was offered the full contract (the “General Contract”).3

                                      The Lovell appeal

         3.      In 2015, Doug Lovell was convicted of murder and sentenced to death. Weber

County contracted with Newton to represent Lovell on appeal (“the Lovell Contract”).4

         4.      While investigating the appeal, Newton realized that trial counsel had failed to

call “numerous witnesses who were on the witness list and available for trial,”5 and he would

need to file a “Rule 23B” motion.6 Because the Utah Supreme Court denies most such motions,


2
    See Exh. A, Deposition of Samuel P. Newton, pp. 12:3-7, 19:7-12.
3
    See Exh. B, Agreement for Indigent Defense Attorney Appeals (NEWTON000001-000006).
4
  Id., pp. 13:24-14:3; see also, Exh. C, Contract for Appellate Defense Counsel Services for an
Indigent (NEWTON000007-000011).
5
    See Exh. A, pp. 37:3-38:4.
6
  Id., p. 38:6-19. Rule 23B is a motion to remand for findings necessary to determination of an
ineffective assistance of counsel claim.


                                                v
        Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 6 of 68




after which the opening brief is then due, Newton also had to work on the opening brief.7

          5.      In May 2016, Newton filed an 89-page Rule 23B motion.8 On January 5, 2017,

Newton informed the County that the State (which handles appeals of felony cases) had just

advised the Utah Supreme Court that it did not oppose the requested remand. Newton explained

that, from filings required by trial counsel’s refusal to turn over his file, the Rule 23B motion,

and the opening brief, the Lovell Contract’s $75,000 cap was exhausted. He estimated 600-700

hours on remand for the evidentiary hearings, briefing the new evidence, argument, and

potentially petitioning for certiorari to the U. S. Supreme Court. Newton wrote, “Of course these

are unknown estimates and I would rather err on the side of caution than have to return and again

request funding. I am conscious of the county’s budget. Had this been an ordinary appeal, I

would not have to make this request, but because I did not anticipate that a trial attorney would

do virtually no work on the case and would not cooperate with turning over his file, this appeal

has been anything but ordinary.”9

          6.      On March 6, 2017, the Utah Supreme Court remanded Lovell’s case.10 The

Court’s order was unusually broad, essentially requiring “a whole new proceeding” with dozens

of witnesses; “an enormous remand proceeding that I’ve never seen in my practice, ever.”11


7
    Id., pp. 39:11-40:15.
8
    See Exh. D, Rule 23B Motion for Remand (without Exhs.) (NEWTON000012-000101).
9
 See Exh. E, 1/5/2017 letter from Newton to Commission, Email from Newton to Bryan Baron
Re: Douglas Lovell Public Defender Appeal (WC 0699); and Exh. F, Email from Newton to
Baron Re: Funding questions (WC 1018-1020). Plaintiffs’ reference to “WC” is in relation to
documents produced by Defendants labeled “Weber County.”
10
     See Exh. G, Utah Supreme Court Order (NEWTON000121-000123).



                                                vi
        Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 7 of 68




         7.      The next day, March 7, 2017, Newton informed the County about the order,

again noting its impact on the appeal and that he was out of funding.12 Weber County Deputy

Attorney Bryan Baron replied, “The Commissioners have reached out to me to discuss your

request for additional funds with them. How much additional money do you think you’ll need to

conduct the evidentiary hearings and to revise your brief?”13

         8.      Newton replied:

         This is so hard to know. I told the commissioners that it will probably take several
         hundred hours (I think I ranged 500-700 or so). I count over two-dozen witnesses on the
         remand, which I anticipate could take 2 weeks of evidentiary hearings, plus there’s a ton
         of prep that will need to go into that. The Supreme Court identified witnesses in the
         remand, such as LDS church officials and attorneys and a few other witnesses, who I will
         need to identify and see if they will talk with me. There are also some witnesses, like
         Mike Bouwhuis, Sean Young, who may have to testify about what Sean’s work was on
         the case. This will necessitate some investigative funds. That process of preparation
         alone will take some time (akin to what hours were spent getting the case ready for
         penalty phase, realistically). Then after the hearing, I will need to incorporate several
         additional days of transcripts (could be as many as 10) into the briefing, potentially make
         all new claims based on that evidence, which will take quite a bit. I would think a few
         hundred more for that end, which would include the reply brief, oral argument, etc.

         Sorry to be so vague, but I’ve learned that these things can be very unpredictable and will
         always take more time than you think.14




11
     See Exh. A, pp. 45:18-46:15.
12
  See Exh. H, Email from Newton to Weber County Commissioners Re: Douglas Lovell Public
Defender Appeal (WC 0780-0781).
13
  Exh. I, Email from Baron to Newton Re: Douglas Lovell Public Defender Appeal (WC 0798-
0800).
14
  Exh. J, Email from Newton to Baron Re: Douglas Lovell Public Defender Appeal (WC 0802-
0804).


                                                 vii
        Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 8 of 68




          9.       In response to Newton’s explanations, the County authorized an additional

$15,000, but said “[t]he total additional hours of work should in no way exceed 100.” Nothing

was authorized for additional work the remand would create for the Supreme Court reply brief.15

          10. Newton perceived that the Commission was going to take a “pretty hard line” on the

$15,000.        His impression derived from several aspects of the e-mail, including:             The

Commission’s flat disagreement with Newton as to the work needed (offering 20 percent or less

of his guesstimate); its bald assumption that most of the witnesses identified by the Supreme

Court would have little to no helpful information; its estimate that the evidentiary hearings would

only take one week; its refusal to consider any additional funds for the reply brief; its concluding

statement, “Please advise me with an acceptance of this offer”; and its declaration that additional

hours should “in no way” exceed 100.16

          11.      Newton responded with additional explanation of what the remand order would

require. He noted that the County had a current balance with him of $8,294 and he had incurred

another $3,015 since January, which (at the $15,000 authorized) would leave only $4,000 for the

rest of the work. He explained his estimate that calling 22-26 witnesses would take 10-14 days,

and additional “court time” would be 40-60 hours. He explained the number of new transcript

pages likely to be generated, that it would add an estimated 100-150 extra pages to the opening

brief, and that the reply brief would require up to 200 pages. Newton wrote:

          I have to be realistic here and I’m really not trying to waste everyone’s money. I try to be
          very conservative with it. I recognize your stewardship over county funds and the
          importance of that. I have never, in all my years with Weber County, had to ask for more

15
  Exh. K, Email from Jim Harvey to Newton Re: Douglas Lovell Public Defender Appeal (WC
0836-0838).
16
     See Exh. A, pp. 50:2-54:7.


                                                  viii
      Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 9 of 68




       money than my contract. I recall in the Riqo Perea case actually coming in close to
       budget and offering to take a loss on that case. But I also have a family to fee and cannot
       afford to donate my services for what I know will take me a significant amount of work.17

       12.      Newton suggested that the County fund the work already performed in addition

to 100 prospective hours, at which point he could “give you a better estimate of where we are

and what it will take. Perhaps I will have over-estimated and we won’t need any or much more.

If this does not work, I will need to, as soon as possible, file a motion with the district court for

funding or to allow me to withdraw as his attorney.”18

       13.      Upon receiving no response, Newton filed an Ex Parte Motion for Payment of

Attorney Fees and Litigation Expenses in the Lovell trial court. Newton asked the court to

preauthorize 200 hours, at which point Newton would update the court as to future work.19

       14.      Newton’s motion argued that “there are constitutional problems with Mr. Lovell

even having to ask the county commission for funding in this matter. It violates principles of

separation of powers, attorney-client privilege and independence. The State should have no part

in the resources of their opponent.” He pointed out that “Mr. Lovell would not have to make any

of those requests were he independently wealthy.”20



17
  See Exh. L, Email from Newton Harvey Re: Douglas Lovell Public Defender Appeal (WC
0839-0842).
18
  Id.; see also¸ Exh. A, p. 59:8-17 (“So already I have told them I’m 8,294 over budget. So are
you going to pay me the 8,900? Let’s pay me that and authorize this for future work.”)
19
   See Exh. M, Ex Parte Motion for Payment of Attorney Fees and Litigation Expenses (Exh. 18
to the Rule 30(b)(6) Deposition of Weber County).
20
  Id., pp. 3-4 n.1; see also id., p. 6 (“[T]he availability of constitutional rights does not vary with
the rise and fall of account balances in the Treasury. Our basic liberties cannot be offered and
withdrawn as ‘budget crunches’ come and go, nor may they be made contingent on transitory


                                                  ix
           Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 10 of 68




            15.   Three days later, March 23, 2017, the County sent Newton an email denying any

additional funds for past work or the (future) Supreme Court reply brief. Regarding other

prospective work (the evidentiary hearings and revising the opening brief), the County

reaffirmed its earlier estimate of 100 hours: “While it’s uncertain how much time and effort will

need to be put into the evidentiary hearings and revising the initial brief, 100 hours seems to be a

reasonable estimate.     If the remand takes longer than 100 hours, and you can justify the

additional time, we will remain open to another request for additional funding.”21

            16.   After sending this response, the County filed its opposition to Newton’s motion,

attaching the emails. The County argued that the motion was not “ripe” because the County was

open to a request for additional funding. It did not mention that it had unconditionally denied

compensation for work already performed and the reply brief.22

            17.   Newton then asked Baron if the County was really refusing to pay “for over

$7,000 of work I have already done on this case and will only pay me for future work?” If so, “I

need to file a reply [memorandum] and ask for a hearing with Judge DiReda.”23                Baron




political judgments regarding the advisability of raising or lowering taxes…. In short,
constitutional rights do not turn on the political mood of the moment….”) (citation omitted).
21
     Id.
22
  See Exh. N, Memorandum in Opposition to Ex Parte Motion for Payment of Attorney Fees and
Litigation Expenses (NEWTON000314-000343).
23
     See Exh. O, Email from Newton to Baron Re: Telephone Conference (WC 0971-0974).



                                                 x
     Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 11 of 68




responded that the County might be willing to pay something for the 23B motion, but reiterated

that nothing would be provided for the reply brief or oral argument.24

       18.      Newton filed his reply memorandum, arguing that the dispute was ripe because,

while the County said it would consider more funding, it was doubtful.25 Newton perceived this

from the fact that the County had not found his prior explanations to be good cause beyond 100

hours, and had denied additional funds for past work and the reply brief.26

       19.      On May 22, 2017, Newton learned that, despite having purportedly authorized

$15,000 for additional work, the County had instructed personnel not to pay any of Newton’s

invoices, and that a partial payment in March 2017 had been inadvertent. In an email that day,

Baron stated, “Although they were instructed not to pay the Lovell Litigation Expenses, those

were accidentally paid as well. Unless you would prefer to refund that $3,360 to the county, I’ll

deduct it from the $15,000 that was pre-approved for the evidentiary hearing work.” Baron also

24
  See Exh. P, Email from Baron to Newton Re: Telephone Conference (Weber County 0975-
0978).
25
  See Exh. Q, Reply to Memorandum in Opposition to Ex Parte Motion for Payment of Attorney
Fees and Litigation Expenses (NEWTON000344-000357).
26
   See Exh. A, p. 63:4-18; also id., pp. 64:20-66:18 (“[W]hen he tells me, ‘I’m not going to pay
you for the reply brief,’ that is going to be enormous because I’m going to have to revise the
entire thing. I mean I can’t imagine taking three weeks of evidence or two weeks of evidence
and not – it’s a whole new trial. Doug’s whole trial was like ten days. So I’m doing a whole
new trial. And I can’t just write an appeal on a whole new trial of evidence in 100 hours, there’s
no way. And they’re not going to cover any of that. I mean, in no uncertain terms, in that last
paragraph, I feel like he’s shutting that down.”); pp. 71:20-72:25 (“[M]y interpretation of those
emails and these conversations and other things that have happened is, you know, we are not
paying for the reply brief or anything more than that, and 100 hours seems to be a reasonable
estimate. My interpretation is the county is taking the position that this is – you know, this is all
you’re going to get. You’re getting this $15,000, you’re not getting anything more beyond the
$75,000 at all. And so I’m saying to the court, now that I’ve lost $7,000-plus for work I’ve
already done, this $15,000 is woefully inadequate to cover all the stuff I have to do.”); p. 74:20-
76:2 pp. 77:23-80:11; pp. 144:13-145:21.


                                                 xi
        Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 12 of 68




told Newton that he had “misrepresented/misunderstood the county’s position,” and that “The

county has never said that you wouldn’t be allowed additional funding.” Baron noted that one of

the emails Newton had provided to the court said the county commissioners would be “willing to

consider” additional funding.27

          20.     In an effort to placate the County, Newton responded, “I guess I did

misunderstand the county’s position. There’s quite a bit of discussion about how I only get

$15,000 for preparing for this new hearing and revising the brief and the reply brief that I

wouldn’t get anything beyond that. I know it’s going to be significantly more than that. I just

ran a report for 4/1 to present and I’ve spent about $3,600 and I haven’t even started the bulk of

the preparations, which will probably take 10 times that number if not more.” Newton then

outlined again some of the extensive work the remand would require, and concluded, “I know we

may disagree about what is needed. I guess we’ll see what Judge DeRida thinks in the upcoming

hearing.”28

          21.     Knowing that the County had found all of his prior explanations of the work

supported only $15,000, and having just learned that County personnel had been directed not to

pay any of his Lovell invoices, Newton retained significant doubt about the County’s intentions,

despite its claimed “willingness to consider” more funding down the road after Newton had put

hundreds more hours into the case.29


27
     Id., pp. 84:23-86:13.
28
  See Exh. R, Email string between Baron and Newton Re: Funding Questions (WC 1016-1027);
see also, Exh. A, pp. 92:22-95:1.
29
  See Exh. A, pp. 52:14-54:8, 71:20-72:25, 74:8-75:19, 77:14-80:16, 84:23-89:3, 92:21-95:1,
106:15-107:22, 124:8-127:22, 136:3-138:20.


                                               xii
           Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 13 of 68




            22.     On May 24, 2017, the Lovell trial court ruled that it lacked subject matter

jurisdiction to address the merits of Newton’s motion.30

            23.     Newton, meanwhile, explained again why the Rule 23B motion was needed

and why it cost $22,500. Baron replied that County officials were inclined to grant some

additional funds for it, but “aren’t happy about the cost of $22,500 for the motion and

$15,000 for the evidentiary hearings.” Baron then said “the group” had expressed concern

about what it called “overbilling,” including “billing the county for work related to [trial

counsel] Sean Young’s discipline with the Utah Bar (they are unsure why the county should

pay anything for that as it is unrelated to your representation of Mr. Lovell in the appeal)”,

and “billing for the frequent phone calls, letters and meeting with Doug Lovell (they are

unsure why you need to communicate with him so frequently on an appellate case).”31

            24.     Baron’s June 5 email ended:

            The consensus from the meeting was that unless significant changes are made to the
            invoices and future billing practices, the county needs to look for another attorney
            for future appeals. Again, they don’t have a problem with the quality of your work.
            Their concern is with the amounts that you are billing and the items that you are
            billing them for.

            I’ve been asked to give you an opportunity to revise your request for additional
            funding for the 23B motion as well as your most recent invoice in light of the
            county’s concerns. Please examine these invoices and resubmit them once you have
            had an opportunity to revise them.32


30
  See Exh. S, Ruling and Order on Defendant’s Ex Parte Motion for Payment of Attorney Fees
and Litigation Expenses (NEWTON000358-000365).
31
   See Exh. T, Email from Baron to Newton Re: Funding Request on Doug Lovell (WC 1123-
1127). The email also complained about Newton billing for the motion for fees. Newton agreed
to withdraw that request given that the motion had been denied.
32
     Id.


                                                  xiii
        Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 14 of 68




         25.     In the draft of this email, only Newton’s Lovell Contract was threatened.

Before it was sent to Newton, the County revised it to include all “future appeals.”33

         26.     Upon receipt of this email, Newton told his wife, “I’ve lost my job,” because the

request that was being made to him was to violate the Sixth Amendment or to keep his job.34

Newton knew that – especially with Rule 23B proceedings in a death penalty case, which focus

on what witnesses might know or say about the defendant to mitigate the penalty – it is untenable

to require an attorney to limit his communications with a death row prisoner. But the email tied

payment for the Rule 23B motion and future appeals to Newton “revising” his invoices to reduce

or eliminate those communications.35

         27.     Newton also disagreed that representing a client in Bar proceedings involving

trial counsel’s performance in the client’s capital murder trial is not important to an appeal.36

         28.     Newton also noted that the email appeared to contemplate an inflexible $15,000

for future work.37


33
     See Exh. U, Rule 30(b)(6) deposition of Weber County, pp. 139:14-140:6.
34
   See Exh. A, p. 112:7-19; also id., p. 113:10-23 (“All of a sudden, they’re threatening my
contract, my entire livelihood, if I don’t stop talking to Mr. Lovell so frequently. [‘]You can
revise your request.[’] So my choice is to remove my frequent phone conversations with Mr.
Lovell and submit those to them, or – which violates his right to counsel, his Sixth Amendment
right to counsel, and that is not negotiable to me even at all.”).
35
  Id., pp. 112:7-115:4; also id., pp. 131:1-132:16; pp. 148:1-150:15 (“that threat is putting me in
a compromise that I either violate the Sixth Amendment or I – you know, and jeopardize Mr.
Lovell’s constitutional rights, or I sacrifice my own practice.”).
36
  Id., pp. 115:5-120:11 (“What they told me was I was taking advantage by overbilling, for
something I think is absolutely necessary, if not critical, to his representation.”).
37
  Id., pp. 106:19-107:22 (noting that the email said the county is “not happy” with “’the $15,000
for the evidentiary hearings,’ not that we can revisit later.”).


                                                 xiv
       Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 15 of 68




         29.       Despite the threat to “future appeals” conveyed in the June 5, 2017, email, Weber

County has testified that Newton’s General Contract was not at risk at that time.38

         30.       On June 9, 2017, Newton filed a motion to withdraw.39 Newton used the funding

issues in Lovell’s case to illustrate why Utah should eliminate the death penalty altogether.40

         31.       The County disputed Newton’s characterizations of the funding issues, but did

not oppose Newton’s withdrawal.41

         32.       On July 16, 2017, The Salt Lake Tribune published an article titled, “Attorney

representing Utah death row inmates says he’s not being paid adequately – and he’s not the first

to raise concerns,” discussing the funding issues in Lovell’s and other death penalty cases. The

Tribune article discussed the costs of Utah’s death penalty, and that Newton was citing this and

other funding disputes to urge its abolition. The article included this observation:

         In an amicus brief filed by the Utah Association of Criminal Defense Lawyers in [Floyd]
         Menzies’ case in 2007, several well-known defense attorneys wrote affidavits detailing
         the financial difficulties they encountered by accepting death penalty appeals. One
         lawyer wrote that his hourly wage came to under $17 an hour, though he normally bills at
         a rate about ten times higher than that. Another said he made $19 an hour representing a
         death row inmate in a state appeal ….42




38
  See Exh. U, pp. 58:23-60:25. The County says the same was true as of June 21, 2017. Id., pp.
83-84.
39
     See Exh. V, Motion to Withdraw (NEWTON000366-000388).
40
   See Exh. W, “Attorney representing Utah death row inmates says he’s not being paid
adequately and he's not the first to raise concerns,” Salt Lake Tribune (NEWTON000401-
000414).
41
     See Exh. X, Weber County’s Response to Motion to Withdraw (NEWTON000389-000400).
42
     See Exh. W.


                                                  xv
        Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 16 of 68




          33.     On August 29, 2017, the court granted Newton’s motion to withdraw.43 No

subsequent filings were made by Newton in the Lovell case.

          34.     According to the County, Newton’s General Contract was not at risk as of

August 29, 2017. The County says it had decided to terminate the contract at the end of August,

but when the Legal Defenders Association declined to assume it, “that issue was set aside and

largely forgotten about.”44

          35.     The County later authorized $18,232.50 for work on the 23B motion.45 This was

the County’s first payment to Newton in 2017, apart from the “inadvertent” payment in May.46

                                Post-withdrawal events and statements

          36.     On September 2, 2017, the Tribune published an article regarding the Lovell

case, Newton’s withdrawal, and the underlying allegations of ineffective assistance of counsel.

The following statements were attributed to Newton:

          Newton told the Tribune on Friday, “It is unfortunate that I was placed in a position
          where I had to cho[o]se between supporting my family and representing Mr. Lovell.

          “I hope that the state of Utah and Weber County will commit in the future to adequately
          and fully paying for these necessary appellate reviews in such serious matters.”47



43
   See Exh. Y, Order Authorizing Withdrawal of Appellate Counsel and Directing Weber County
to Assign New Counsel Pursuant to Utah Code Ann. §77-32-302 (NEWTON000415-000418).
44
     See Exh. U, pp. 90:25-91:3; p. 96:22-97:23.
45
     See Exh. A, pp. 122:1-123:6.
46
     Id., pp. 125:2-126:23; also id., pp. 136:4-139:4.
47
  See Exh. Z, “Appellate attorney withdraws from Utah death penalty case, saying, ‘I had to
choose’ between financially supporting family or representing Douglas Lovell,” Salt Lake
Tribune (NEWTON000419-000424).


                                                   xvi
        Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 17 of 68




          37.     On September 18, 2017, a Tribune article discussed costs of the death penalty

and whether it should be abolished. The article said that Newton and others have expressed

concern that state and county officials so far have disproportionately funded prosecutors’ offices

who are seeking an execution and have not done the same for the defense. “The state gives

enormous resources to the prosecution…. The state must similarly commit to equally and

adequately support criminal defense attorneys, which is a right guaranteed by the United States

Constitution. The defense attorney, especially a solo practitioner, should not have to personally

bear and front the financial cost for the enormous review required in a capital case.”48

          38.     According to the County, as of September 20, 2017, Newton’s General Contract

was not at risk; although there had been previous discussion about terminating the contract, it

would have been forgotten.49

          39.     On October 2, the [Ogden] Standard-Examiner Editorial Board gave a “thumbs

down” to the Weber County Commission and the Weber County Attorney’s Office “for their

slow, clumsy handling of funding for Doug Lovell’s capital defense case.” It wrote:

          Capital defense cases are expensive. But the Sixth Amendment guarantees the right to
          counsel.

          Sam Newton was on Doug Lovell’s case for more than a year, amassing thousands of
          pages of research, interviews and case material. He was initially given $75,000, with a
          clause to request more but the money ran out in December. He removed himself from the
          case after saying Weber County was not paying him enough – or at all.

          Now, newly selected Colleen Coebergh, a Salt Lake City attorney, has to study that
          material and effectively start over on the 32-year-old case.


48
  See Exh. AA, “Two death row inmates need new attorneys — but will anyone sign up?”, Salt
Lake Tribune (NEWTON000425-000431).
49
     See Exh. U, p. 19:2-9.


                                                xvii
        Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 18 of 68




          Court documents show Newton was asking for an additional $37,000, which would have
          brought the county’s total to a little over $100,000. Instead, the county will be spending
          at least $174,000 with no guarantees Coebergh will be able to catch up with and surpass
          Newton’s work before the money runs out.

          This is inept management of tax dollars and bad stewardship of the Constitution.50

          40.     On October 21, the Tribune published a robust attack on the death penalty,

mentioning Newton and the Lovell case in the context of this larger controversy.51

          41.     Five days later, Weber County terminated Newton’s General Contract.            On

October 26, 2017, it sent Newton a letter stating:

          Over the past several years, you have provided representation to indigent defendants on
          behalf of the County. While we have appreciated your hard work and dedication, this
          past year you have made various representations to the media and to the court that have
          been untruthful and harmful to the County’s reputation. As a result, we have made the
          decision to terminate your contract and seek new appellate counsel.

          This letter constitutes notice under paragraph 27 of your contract that we intend to
          terminate the contract. We would like you to continue your work as appellate counsel for
          indigent defendants through January 31st with the expectation that the new attorney will
          begin work on February 1st. Please let me know if you are willing to continue through
          January 31st or if we will need the new attorney to start sooner.52

          42.     Another Weber County deputy civil attorney, Courtlan Erickson expressed to

Baron that it was a “breath of fresh air” to give a reason for the termination.53

          43.     The County has not challenged statements by Newton relating to his General

Contract. Thus, that contract was terminated for statements involving an unrelated (Lovell) case.

50
  See Exh. BB, “Who deserves praise and criticism this week in Northern Utah?”, Standard-
Examiner (NEWTON000435-000437).
51
   See Exh. CC, “Tribune Editorial: It’s time for Utah to kill the death penalty,” Salt Lake
Tribune (NEWTON000438-000439).
52
     See Exh. DD, Termination Letter (NEWTON000440).
53
     See Exh. U, p. 14:13-18.


                                                xviii
        Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 19 of 68




          44.     According to the County, it is purely coincidental that Newton was fired shortly

after County officials were blistered by two local newspapers. The County says it just happened

to “remember” at this time that it wanted to terminate Newton’s General Contract. It was

“reminded” to fire Newton not by the recent negative media coverage, the County says, but

rather by a rumor it heard that conflict counsel would need to be hired in a case because Newton

had met with two appellate defendants at the same time.54

          45.     There is evidence from which a jury could disbelieve this claim, including:

                  a.     The County never asked Newton if he had met with the two defendants at

the same time.55 (He had not.)

                  b.     The County knew that the person from whom it heard the rumor was

opposing counsel who had no personal knowledge, and that it could not rely on mere rumor.56

                  c.     The County never asked anyone nor conducted any investigation as to

whether Newton had met with the two defendants at the same time.57

                  d.     This “met with two defendants at the same time” allegation was not

mentioned in the letter stating the reasons for Newton’s firing.




54
     Id., pp. 20:21-21:9, 22:3-15.
55
   See Exh. U, pp. 99:5-100:14; see also, Exh. EE, Email from Baron to Dave Wilson Re: FW:
Jaime Martinez (WC 1907-1908).
56
   See Exh. U, pp. 99:5-9, 180:21-184:17; p. 99:12-14 (“Right. We didn’t have grounds. We
didn’t even feel that we had enough information to pursue this to require him to pay for conflict
counsel.”).
57
     Id., pp. 99:5-23, 180:21:-184:23.


                                                 xix
        Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 20 of 68




                  e.        Baron can only remember one conversation with Commissioner Harvey

(who signed the letter) about terminating Newton’s General Contract, and that conversation was

“right around the time the letter was sent out, October 25th or 26th.”58

                  f.        Baron and his bosses in the County Attorney’s Office (David C. Wilson

and Chris Allred) regularly discussed media coverage. For example, with respect to a September

21, 2017, article, Baron complained, “Jessica Miller, from the Tribune, is the one who didn’t ask

many questions and didn’t request any emails. I’m hoping the Standard Examiner’s article is

better.”59 On September 27, Baron circulated a link to a Standard Examiner article.60

                  g.        The County had previously sought to retaliate against Newton in response

to a Tribune article.         On July 17, 2017, Baron sent Wilson and Allred an article about

Newton/the Lovell case. Wilson’s response included, “All of this for a defendant who admitted

killing a person and then a witness. The world must laugh at our stupidity.” Allred chimed in,

“I’m really sick of this BS! I at least want to expose just how much Sam is getting paid for these

two cases as taxpayer expense.” “Within minutes,” Baron was assigned to investigate payments

to Newton by the State of Utah in an unrelated death penalty case (Maestas).61 Later that day,


58
     Id., pp. 23:19-24:4.
59
  Id., pp. 177:18-178:1. Baron “did not recall” that Miller had asked the county if it had any
more comments or wanted to add any information. (She had.) See Exh. FF, Email from Jessica
Miller to Allred Re: Doug Lovell case (WC 1380)).
60
     See Exh. U, p. 178:13-17.
61
   Id., pp. 160:21-163:22. Baron claims he “does not recall” whether the assignment was made
in connection with Allred’s exclamation minutes earlier that he “want[ed] to expose” how much
Newton was paid for his death penalty cases. See also id., p. 162:24-163:5. A jury could
certainly conclude that it was, especially when Baron sent the Maestas payment information to
Allred as requested. See also id., p. 164:16-19.


                                                    xx
        Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 21 of 68




Wilson wrote, “So we have never reached that point since the Utah Supreme Court doesn’t want

this admitted murderer to die.”62

                  h.     It was Wilson who told the county manager to take steps to fire Newton.63

          46.     On October 29, 2017, the Tribune published an op-ed by Newton titled, “Capital

punishment system unfair to defendants and attorneys.” Citing funding issues on the Maestas

death penalty case, Newton criticized the effect of such issues on the capital punishment system

overall. Among other things, Newton wrote:

          In capital cases, states provide counsel to the lowest bidder and encourage attorneys to do
          little work and then get out. And courts don’t fix the problems either. They have refused
          to find that a defendant was deprived an effective attorney, even if he sleeps or is drunk
          during trial. In my case, the state believes my client has no right to an effective attorney
          at all and that he should be grateful they even gave him someone.

          The system is full of errors. Since 1976, we have executed 1,452 nationally but
          exonerated 159, a shocking number for so serious a penalty. An astonishing 47 of 100
          death sentences are reversed at some point. These reversals happen because of good
          lawyering, but this safety net is often lacking. Nationwide, public defenders work under
          enormous pressure, with massive caseloads and have seen little sign of reprieve.

          Our capital punishment system is a charade. We provide a “defense lawyer” but either
          give someone with no experience or refuse to give the necessary resources to experienced
          attorneys. In Utah, a state with one of the lowest death penalty populations in the United
          States, which has not executed a defendant since 2010, almost every attorney to take a
          death penalty case has suffered extreme personal loss. The result is a crisis-level lack of
          qualified attorneys willing or able to take on capital cases.

          If we have the death penalty, we must commit to protecting the innocent from execution.
          We must also commit to adequately support the attorneys who are called upon to perform
          these difficult tasks.64

62
   Id., p. 164:6-10; see also, Exh. GG, Email from Wilson to Baron and Allred Re: Attorney
representing Utah death row inmates says he’s not being paid adequately (WC 1224-1225).
63
     See Exh. U, pp. 22:3-23:11.
64
  See Exh. HH, “Commentary: Capital punishment system unfair to defendants and attorneys,”
Salt Lake Tribune (NEWTON000441-000444).


                                                  xxi
        Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 22 of 68




          47.     On November 6, 2017, the Tribune published an article regarding the termination

of Newton’s General Contract titled, “Appellate attorney fired for speaking about lack of funding

in Utah death penalty case.” As with other articles, the article addressed the Lovell case and

Weber County’s funding system in the larger context of the death penalty debate.65

          48.     On November 9, 2017, the Tribune published an editorial, illustrated by a

photograph of Newton, titled “Indigent defense should be independent of county pursestrings.”

The editorial cited the termination of Newton’s contract in the larger death penalty debate.66

          49.     Shortly thereafter, the Standard-Examiner mentioned the Lovell funding issues

again in discussing death penalty costs in Utah and a legislator’s proposal to study those costs.67

                              Contracting with new counsel for Lovell

          50.     The Lovell trial court ordered that new counsel be under contract by a specific

date, or it would appoint defense counsel and supervise payment itself.68

          51.     Baron told Commissioner Harvey that, if the court took over, it could “very well”

approve the payment of more fees than the county.69 Baron said he “wasn’t impressed” from his




65
  See Exh. II, “Appellate attorney fired for speaking about lack of funding in Utah death penalty
case,” Salt Lake Tribune (NEWTON000445-000451).
66
   See Exh. JJ, “Tribune Editorial: Indigent defense should be independent of county
pursestrings,” Salt Lake Tribune (NEWTON000453-000455).
67
  See Exh. KK, “Layton lawmaker wants deeper look at Utah death penalty costs,” Standard-
Examiner (NEWTON000456-000459).
68
     See Exh. U, pp. 167:16-168:2.
69
     Id., pp. 168:13-169:3.


                                                xxii
        Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 23 of 68




interview and calls to counsel’s references. He said she would not be his “first, second, or even

third choice to handle this case, but we don’t really have any other options.”70

          52.     The County did have another option, which was to let the Court assume

supervision of the appointment and payment of defense counsel.71 Baron was so eager to avoid

this possibility that, when the court’s deadline came and Baron had not received authority from

the attorney to file a Statement of Qualifications, Baron filed it anyway.72

          53.     The County’s contract with successor counsel generated more media coverage.73

                                           Lack of harm

          54.     When asked in its 30(b)(6) deposition what “harm” it had incurred from

Newton’s alleged misrepresentations (as stated in the termination letter), the County’s only

example was that it heard from an attorney, Emily Adams, that she had heard unspecified things

and seen unspecified comments on a defense counsel forum regarding concerns about payment.74

The County has not proffered any admissible evidence from Ms. Adams and, in fact, she applied

for the job. She did not have the required qualification but was sufficiently keen that she sought




70
  Id., p. 171:11-16; see also, Exh. LL, Email from Baron to James Ebert Re: Lovell Case
Summary (WC 1588-1589).
71
     See Exh. U, pp. 171:24-172:6.
72
     Id., pp. 169:4-170:7.
73
  See, e.g., Exh. MM, Standard-Examiner Article “Weber County officials pick new defense
lawyer in Lovell death penalty case” (NEWTON000432-000434).
74
     See Exh. U, pp. 69:11-71:5.


                                                xxiii
     Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 24 of 68




to enlist a qualified attorney whose workload would not permit it. Ms. Adams and others also

applied for conflict work.75

             RESPONSE TO DISPUTED PARAGRAPHS IN “DEFENDANTS’
                STATEMENT OF UNDISPUTED MATERIAL FACTS”

               5. The contract with Plaintiff provided $75,000 to represent Lovell on appeal at a
       rate of $150 per hour. The contract also provides that the $75,000 limit may only be
       exceeded upon showing of good cause.

       RESPONSE: No dispute, other than to note that it is hourly, “up to $75,000”.

              6. In Section Three, the contract provides that the County will reimburse
       expenses for investigative service and other costs.

       RESPONSE: Disputed. The cited contract provides for reimbursement of expenses “in

hiring investigators, mental health or other experts,” but not for “extraordinary expense not

approved by the court in accordance with §77-32-305.5, Utah Code Ann…,” defining

“extraordinary expense” as “the collective expense which exceeds Five Hundred Dollars ($500)

for any particular service or item such as experts, investigators…”

               14. Plaintiff responded to Commissioner Harvey immediately, providing
       additional information about remand proceedings, and suggesting that the County
       authorize approval of his past work, in addition to 100 hours of future work, stating that
       after he completed the 100 hours on remand, he would be able to better estimate if
       additional time were needed, and indicating that there was a chance he overestimated the
       necessary work.

       RESPONSE: Disputed as materially incomplete. Newton’s March 14 email provided

additional explanation of the extensive work required and stated that the parties had a

disagreement about what was needed, and that they could see what Judge DeRida did.76


75
  See Exh. NN, Emails between Emily Adams and Baron (WC 1309-1312, 1413) and Emails
between Weber County and counsel applying for conflict work (WC 1709-1711, 1797-1799,
1800-1806, 1812-1815, 1833-1840).



                                               xxiv
       Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 25 of 68




                 16. Commissioner Harvey responded to Plaintiff’s supplemental request on
         March 23, 2017, indicating that he felt that Plaintiff had shown good cause for additional
         funds, and while they considered 100 hours to be a reasonable estimate, he assured
         Plaintiff that if the remand did take longer than 100 hours, the Commission would
         consider additional funding requests.

         RESPONSE: Disputed as materially incomplete. As shown in SOMF ¶¶ 15, 18, supra,

the County unconditionally denied funding for any past work and for the reply brief. (Also

disputed that this email was a “reassur[ance],” for the reasons articulated above.)

                23. In his Reply, Plaintiff made the following statements:

                        a.      Plaintiff states that the County only authorized $15,000 for work
                        related to the 23B remand, claiming that “[t]he county has plainly
                        indicated that counsel will not be allowed additional funding.”

                        b.      Plaintiff informed the Court that “[t]he hearings alone will take
                        fifty-plus hours and preparation will take two or three times that number
                        of hours.”

                        c.      Plaintiff indicated that “[t]here is already a clash of interests over
                        payment of fees, since the county will not reimburse Mr. Lovell for actual
                        expenditures already made, and this issue will imminently escalate to
                        greater detriment to Mr. Lovell when the county refuses to fund anything
                        beyond its offer of $15,000 which Mr. Lovell contends is not adequate for
                        the remainder of work to be done.”

         RESPONSE: Disputed. Regarding (a): The County omits surrounding language in the

document wherein Newton says the County is not paying for past work. Regarding (b): No

dispute except that Newton also identified other work that would be required by the remand.

Regarding (c): Disputed. Newton was responding to an argument that his motion was not “ripe”

by noting that the County had refused funding for past work. Newton was simply predicting it




76
     See SOMF ¶ 8, supra.


                                                 xxv
        Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 26 of 68




would reject such requests (hence the predictive language “will imminently escalate” “when” the

county “refuses”).77

                  31. Mr. Baron also included that refusal to correct Plaintiff’s invoices, or future
          billing practices, would result in the County looking for a new appellate attorney.

          RESPONSE: Disputed. The email said “revise,” not “correct.” There was no error to

correct.

                  34. Shortly after he sent that email, possibly the next day, Mr. Baron contacted
          Mr. Newton by telephone to provide additional explanation for his email. Mr. Baron told
          Plaintiff that the county did not intend to limit Plaintiff’s ability to communicate with his
          client, but was simply inquiring why such extensive communication was needed on an
          appeal.

          RESPONSE: Disputed. Newton denies that this call took place, nor is there any written

documentation of it.78 It is also implausible, as this was the second time that Commissioners had

warned Newton not to speak to his death row client too often.79

                 35. Mr. Baron also informed Plaintiff on that phone call that the County’s
          statement about seeking new appellate counsel referred to capital cases, not Plaintiff’s
          underlying appellate contract.

          RESPONSE: Disputed. Newton denies that this call took place, nor is there any written

documentation of it.80 It is also implausible: Mr. Baron himself had revised the original draft

(which did not threaten the General Contract) to include all future appeals.81


77
     See Exh. Q, pp. 4, 6.
78
     See Exh. A, p. 111:4-9.
79
 See Exh. OO, 7/18/16 Email from Baron to Newton Re: Invoice from Law Office of Samuel P.
Newton (WC 433-434).
80
     See Exh. A, p. 111:4-9.
81
     See SOMF ¶ 25, supra.


                                                  xxvi
     Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 27 of 68




               38.    On June 8, 2017, Mr. Baron circulated an email within the county which
       indicated that while the county disagreed with the amount of communication need to
       adequately represent Lovell on appeal, they would not require that he reduce his
       requested amount related to those communications.

       RESPONSE: No dispute, except noting the cited document is a draft. It was sent to Mr.

Baron’s bosses, not county commissioners, and there were no indications of assent. To the

contrary, instead of concurring, Chief Civil Deputy Wilson requested a meeting to discuss it.82

              40.     In his Motion to Withdraw, Plaintiff made various misrepresentations
       regarding his communication with the County:

                       a.       Plaintiff estimates that it may take 252 hours for the remand
               proceeding, totaling $37,800 “which the county is currently taking a position
               that they will likely refuse to pay.”

                       b.      Plaintiff also stated that “[h]e can abandon his own interests in
               getting paid and not try to compel the county to pay for his services and talk or
               speak with Mr. Lovell less” and that “[i]n essence, the county has told counsel
               that he must not bill them for what he believes to be necessary work on Mr.
               Lovell’s case, such as communications, or it will terminate him from his major
               contract. This irreparably puts counsel’s and Mr. Lovell’s interests at odds.”

                       c.      Plaintiff states that the County and the state have created the
               conflict between Mr. Lovell and himself “[b]y underfunding Mr. Lovell, by
               telling counsel that he must limit his communications with Mr. Lovell or not insist
               on full funding or risk his appellate contract.”

                       d.     Plaintiff stated “[t]he county attorney’s suggestion that counsel
               limit his conversations with Mr. Lovell is equally problematic.”

                       e.     Plaintiff also stated that “[b]ecause the county will not guarantee
               funding and has created an ethical quandary: represent Lovell and lose your
               contract, Mr. Lovell has lost the effective assistance of the counsel to which he is
               entitled.”

       RESPONSE: Disputed. On their face, these statements are not factual in nature (versus

expressions of opinion, advocacy, interpretation, or prediction). Indeed, to even claim they are

82
  See Exh. PP, Email from Wilson to Baron Re: Funding Request on Doug Lovell (WC 1164-
1170).


                                               xxvii
           Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 28 of 68




misrepresentations, the County is required to omit the fact that – in this same document –

Newton told the trial court that the County said it was willing to consider additional funding.83

                            a.   First, the document states that the 252 hours refers only to the

                  remand proceeding itself (e.g., interviewing, subpoenaing, and preparing

                  witnesses, and attending the evidentiary hearings). The document also identifies

                  other work that will be required, such as revising briefing and litigating the State’s

                  demand for access to the defense file. Second, as with all of these claimed

                  “misrepresentations,” the County omits that Newton told the court that the county

                  had “indicated that it would consider granting additional funding on the case[.]”84

                            b.   The County omits that – immediately preceding this statement –

                  Newton tells the court that the County has said it will consider additional funding.

                  Newton is expressing skepticism and his interpretation of the County’s

                  communications. This is reinforced by Newton’s use of the phrase “in essence,”

                  an express indicium of interpretation or characterization.

                            c.   On its face, this is a statement of opinion and interpretation of the

                  June 5, 2017, email, which Newton reasonably interpreted as suggesting less

                  communication with his client. (Indeed, it is hard to read it any other way, given

                  that it orders Newton to “revise” his invoices to remove the areas of concern

                  (which included communications with Lovell) or lose future work.)85 Newton


83
     Defs.’ Exh. R, p. 4.
84
     Id.
85
     See SOMF ¶ 24.


                                                  xxviii
       Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 29 of 68




                also had a reasonable basis for opining that the County was underfunding the

                appeal, citing in this document the County’s refusal to pay for past work and for

                additional work that would be required on the Supreme Court reply brief.

                        d.      This was true; the County had “expressed concern” (twice) about

                Newton’s communications with his death row client and referred to it as

                “overbilling,” which could certainly be interpreted as a suggestion that he do it

                less often.86 “Problematic” is an opinion.

                        e.      On its face, this is primarily statement of opinion and legal

                argument. The statement that the County had not guaranteed payment is true. At

                most, it claimed a willingness to “consider” it, which is far from a guarantee.87

                 41.     At the time Plaintiff filed his motion to withdraw, the County believed that
         Plaintiff’s motion contained misrepresentations.

         RESPONSE: Objection and Disputed. Newton objects to this self-serving reference to

“the County believed…” as lacking foundation. Who is “the County” for purposes of this stated

belief? Moreover, there is ample reason to believe this contention is pretextual, and instead that

County officials were angry or embarrassed at having their unconstitutional death penalty system

exposed, especially given the Chief Civil Deputy’s derogation of the Utah Supreme Court’s

protection of Lovell’s constitutional rights.88 The County did not terminate Newton’s General




86
     See Exh. QQ, Emails between Baron and Newton (WC 435-437, 1123-1133)
87
     See SOMF ¶¶ 18-19, 21, supra.
88
  See Exh. GG; see also, Exh. RR, Email from Wilson to Allred Re: FW: Lovell case costs (WC
1942).


                                                xxix
       Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 30 of 68




Contract at this time, and testified that the contract was not at risk as late as September 20, 2017,

more than three months after the motion was filed.89

               42.    On or around June 21, 2017, Plaintiff also filed a Response to the State’s
         Motion to Inquire Into Defense Counsel’s Potential Conflict of Interest to the Utah
         Supreme Court, which contained the following misrepresentations:

                       a.       “Despite counsel’s recommendation that the remand proceeding
                and revisions to the brief would take between 200-400 hours, conservatively, the
                Commissioners would only authorize an additional $15,000, or 100 hours of
                work. The commissioners indicated that they would not authorize any additional
                funds for the remand proceeding, the brief, reply brief or other work on appeal.”

                       b.      “Though they did indicate that if those funds were exhausted,
                counsel could reapproach the Commission for more funding, both [sic] only if he
                demonstrated good cause, which they believed was doubtful. They do not intend
                to reimburse counsel for work done on the appeal totaling almost $10,000.”

                        c.     “[T]he county has not only refused to adequately fund the appeal
                and remand, but has indicated that it would ‘need[ ] to look for another attorney
                for future appeals.’ ”

                        d.     “Because the bulk of counsel’s income comes from an appellate
                contract with Weber County, he faces a terrible catch-22: represent Mr. Lovell
                zealously and lose his livelihood or compromise Mr. Lovell’s case and save his
                practice.”

                       e.      “The county attorney told counsel that if he revised his invoices to
                remove the disputed items that the commissioners would likely grant some
                additional funding. However, he also indicated that the commissioners were not
                pleased with what they deemed counsel’s over-billing and that they would no
                longer be contracting with counsel in the future.”

                        f.      “Counsel asked specifically if that meant that he would lose his
                major contract (and his livelihood by association) and the attorney told him that
                the commissioners had yet to make their decision. However, counsel takes the
                statement for what it means: the county will no longer contract with him, so
                whether he loses his appellate contract sooner or later, he must begin the process
                to seek different employment.”



89
     See SOMF ¶¶ 29, 34, 38, supra.


                                                xxx
        Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 31 of 68




                         g.      “[the county] has indicated it will not pay for any more than
                  $15,000 for the entire remand proceeding.”

                          h.     “Perhaps most problematically is that the county has told counsel
                  that he must limit his conversations with Mr. Lovell and not ‘overbill’ so much.”

                           i.     “The county has also indicated that it will not contract with
                  counsel in the future because of these concerns, This means a loss of counsel’s
                  entire livelihood…”

                         j.     “For example, the $15,000 the county has allowed for the remand
                  proceeding also includes investigative services, which will be woefully lacking.”

                           k.     “On this case, counsel faces a loss of his entire livelihood by
                  litigating Mr. Lovell’s case…”

          RESPONSE: Disputed. First, when asked in its 30(b)(6) deposition to identify the

alleged misrepresentations upon which the County allegedly relied in terminating Newton, the

statements in paragraphs (h) and (j) were not included.90 A jury could find them to be post-

litigation add-ons. Second, the above are not misrepresentations in any event:

                  (a)    This is a reasonable interpretation of the County’s emails and intent. It

was also accompanied by a footnote which the County has not quoted. (It has instead cited the

footnote as a separate sub(b).) In the footnote, Newton advised the court that the County had

said he could ask for more funding.91

                  (b)    As noted, this is the footnote that accompanied the text referenced by the

County in sub(a). In it, Newton discloses that the County said he could ask for more funding,

but it is a reasonable interpretation that the County also had conveyed doubt, for the reasons set




90
     See Exh. U, pp. 26:19-30:10, 34:4-52:13, 71:8-96:12, 126:2-127:12.
91
     See Defs.’ Exh. T, p. 3 n.1.


                                                  xxxi
           Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 32 of 68




forth above.92 Newton correctly states that the County had denied reimbursement for nearly

$10,000 in past work, and in fact had ordered personnel not to pay his prior invoices.93

                  (c) and (d) are, on their face, statements of opinion, prediction, and interpretation.

The County had indeed indicated that, if Newton did not limit his communications with his client

(and “revise” his earlier invoices to remove/reduce such communications), it would seek new

counsel for future appeals.94

                  (e) and (f) are Newton’s recounting of a communication he had with the County.

(In Newton’s memorandum, these are adjacent sentences.) They advise the court that the County

says it has not made a final decision, and then offers his opinion/prediction/characterization of

the county’s communications.

                  (g) omits important language elsewhere in the cited document, including

immediately preceding the quoted words. For example, the County omits this statement that

expressly indicates that Newton is predicting the county will refuse additional funding: “The

only reason counsel moved to withdraw from this case was based on an anticipated deprivation

of funding from the county.” (Emphasis added.) The County also starts its quote in the middle

of a sentence, The entire quote, with the important omitted words in italic, is: “The county has

refused to pay almost $10,000 it owes counsel for prior work and it has indicated it will not pay

for any more than $15,000 for the entire remand proceeding.”




92
     Id.
93
     See SOMF ¶¶ 15, 18, 19.
94
     Id., ¶¶ 24-25, 26.


                                                  xxxii
        Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 33 of 68




                   (h), (i) and (k) are reasonable interpretations of the June 5, 2017, email, especially

in light of similar “concerns” about communicating too much with his client expressed by the

County in 2016.95 Newton did not intend to limit his contact with his client (especially on a Rule

23B remand), upon which the June 5 email expressly conditioned future appeals.96 This did,

indeed, threaten Newton’s entire livelihood.

                   (j) Newton does not recall whether the reference to “investigative services”

includes his own services.97 As noted in the contract, investigative services under the contract

appear to have been limited to $500.98 In any event, however, the County acknowledges that

Newton’s reference to investigative services was a “minor” thing.99

                  43. In June 2017, the County first discussed potential finding a replacement for
          Plaintiff, to take over the indigent appeals contract.

          RESPONSE: No dispute. However, the County admits that, when the Legal Defenders

Association declined, the County dropped the idea of replacing Newton.100

                 47. The Salt Lake Tribune published an article on July 18, 2017, which stated:
          “Newton says the hearing will require hundreds of hours of investigation and
          preparation, which he estimates will cost more than $37,000. The county, however, has
          only authorized $15,000, up to this point. County officials also have expressed concern

95
  See Newton’s Response to Defendants’ Statement of Undisputed Material Facts, Fact No.
40(d).
96
     See SOMF ¶ 26.
97
   See Exh. A, pp. 154:20-155:15; see also, Exh. SS, Email from Newton to Baron Re: Invoice
from Law Office of Samuel P. Newton (WC 435-437) (referring to reviewing the record and
contacting un-called witnesses as “investigating” the appeal).
98
     See Exh. D.
99
     See Exh. U, p. 96:1-7.
100
      Id., p. 18:5-19:9.


                                                   xxxiii
        Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 34 of 68




         that Newton was overbilling, he wrote, and said he spoke to Lovell too frequently.
         County officials indicated in an email to Newton that if his billing practices don’t change,
         they will have to find someone else for future appeals. ‘That’s the bind,’ Newton said in a
         recent interview. ‘Do I represent my client zealously like I’m constitutionally required to
         do? Or do I tread lightly so I don’t lose my livelihood?’”

         RESPONSE: No dispute. However, the County omits extensive discussion in this

article about the cost and future of the death penalty in Utah.101

                48. On August 29, 2017, Plaintiff appeared in court with Mr. Lovell to argue his
         Motion to Withdraw. During his oral argument, he repeated the allegation that the
         County would not provide him with anything more than $15,000 that had been pre-
         authorized. He also told the court that the county had taken issue with the frequency of
         his communication with Mr. Lovell and threatened to terminate his contract.

         RESPONSE: Disputed in part. First, this was argument on the written motion that

Newton had submitted acknowledging the County’s claimed “willingness to consider” additional

funding after the work was done (but expressing skepticism). Second, Newton’s argument is

expressed in terms of anticipated refusal based on past conduct. For example, Newton stated,

“The county had indicated, we went back and forth, they would authorize an additional $15,000

to complete all remand proceedings. I told them I believe that was unrealistic, given the nature

of the remand and what needed to happen, and the county essentially said they weren’t going to

fund anything more than that. … [I] have not been paid by Weber County on Mr. Lovell’s

matter since January of this year and that was an inadvertent payment. Mr. Baron told me that

the accountant accidentally paid it and was told specifically not to. So other than that payment I

probably haven’t been paid for a year on Mr. Lovell’s case and I’m already approaching I think

about $30,000 that the county owes me, and I am fearful that to continue involuntary pro bono

representation of Mr. Lovell compr[om]ises my ability to adequately represent him on appeal.”


101
      See Exh. W.


                                                xxxiv
        Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 35 of 68




He said he was “fearful” that his ability to represent Lovell was compromised. As noted above,

the June 5, 2017, had taken issue with his conduct (e.g., speaking with his client) and threatened

future work. Newton expressed concern in terms of personal feelings, stating the County’s

allegation that he was overbilling by speaking to his client too much “I think clouds my

judgment and makes it more difficult for me to adequately and zealously represent him,” and “I

do feel that zealous advocacy for Mr. Lovell may jeopardize my livelihood.” 102

                 53. By the end of August 2017, the County decided that they would terminate
         Plaintiff’s underlying appellate contract and began looking at options for his replacement.

         RESPONSE: Disputed. According to Weber County itself, although County officials

had previously discussed terminating Newton’s General Contract, the idea had generally been set

aside and “forgotten” until October 2017.103

                55. During their search for qualified counsel to represent Lovell after Plaintiff’s
         withdrawal the County only had one applicant due to the belief that the county would not
         pay defense attorneys.

         RESPONSE: Disputed. No admissible evidence is cited, and available evidence is to

the contrary: The County’s own records reflect that attorneys actually declined because of their

workloads or lack of qualifications.104

                56. Because of Plaintiff’s misrepresentations, the attorney who did agree to
         represent Lovell asked for additional contractual considerations and refused to begin
         work until after she had received a payment from the County.



102
   See Exh. TT, Transcript from Hearing on Motion to Withdraw in the Lovell matter (WC
2206-2222).
103
      See SOMF, ¶ 34, supra.
104
   See Exh. UU, Email from Emily Adams to Baron Re: Capital Appeal Attorney Needed (WC
1311-1312).


                                                xxxv
      Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 36 of 68




       RESPONSE: Disputed. No admissible evidence is cited that counsel’s expectations

were “because of Plaintiff’s misrepresentations,” or were unreasonable or unexpected.105

               58. In October 2017, Mr. Baron again discussed terminating Plaintiff’s contract
       with county officials, including Commissioner Harvey, and the County decided it would
       not be in the best interests of the County to continue contracting with an attorney that was
       willing to misrepresent facts to both the court and to the media.

       RESPONSE: Disputed. As described above (SOMF ¶¶ 32, 36-37, 39-40), a reasonable

jury could infer that the true motivation for Newton’s termination was unflattering media

coverage of Weber County Commissioners and other officials in October 2017.                That is

especially true when the County had “forgotten” that it wanted to fire Newton until after those

editorials appeared.




105
   The emails from successor counsel referenced by the County also indicated that Newton had
been “very diplomatic” about the county when discussing the case with her. See Exh. VV, Email
from Colleen Coebergh to Baron Re: Telephone Interview (WC 1453-1457).


                                              xxxvi
        Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 37 of 68




                                            ARGUMENT

           Defendants seek summary judgment on two grounds. First, they argue that 1) Newton’s

“actions in representing [Lovell], and the misrepresentations he made to the court and news

media, constituted speech pursuant to his official capacity and is not protected under the First

Amendment.”106 Second, “[e]ven if the Court finds that Plaintiff did not speak pursuant to his

official capacity, his constitutional rights were not denied, as the Garcetti/Pickering analysis

does not weigh in his favor for the following reasons: his speech did not affect a public concern;

his interest in his speech did not outweigh Defendants’ interest; and any protected speech by the

Plaintiff did not substantially motivate Defendants’ decision to terminate his contract, as

Plaintiff’s contract would have been terminated even in the absence of the protected speech.”107

I.         DEFENDANTS ARE NOT ENTITLED TO SUMMARY JUDGMENT ON
           PLAINTIFFS’ FIRST AMENDMENT CLAIMS.

           A.      Defendants have not shown as a matter of law that the speech leading to
                   Newton’s termination was pursuant to Newton’s official duties.

                   1.      A jury could find that post-withdrawal speech was a motivating factor
                           in the termination of Newton’s contract.

           Defendants ask the Court to assume that the sole impetus for terminating Newton’s

contract were the “misrepresentations” alleged above from May, June, and August 2017. These

dates are not coincidental; they appear to recognize that Defendants cannot even theoretically

argue “official duties” after August 29, 2017, when Newton withdrew as Lovell’s counsel.

           A jury could reasonably find that post-August 29 statements – including local media

coverage directly criticizing county commissioners – were motivating factors in Newton’s

106
      See Defs.’ Mot., pp. ii, 2-8.
107
      Id., pp. ii, 8-19.
                                                  1
        Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 38 of 68




termination. Indeed, that is the most likely scenario. The County had not terminated Newton’s

General Contract before his withdrawal. The County’s story that everyone had “forgotten” about

firing Newton is implausible. The event that supposedly “reminded” the County it wanted to fire

Newton is dubious. County officials tracked media coverage, and had sought to retaliate against

Newton in June 2017 for another unflattering article. The first time Baron spoke with a county

commissioner about firing Newton was in October 2017, shortly after the Standard-Examiner

called out the commissioners’ “ineptness”.108

          Defendants have not argued that summary judgment is appropriate if any post-August 29

speech was a motivating factor in Newton’s termination. Because questions of fact exist in that

regard, that in itself compels denial of the Defendants’ motion.

                 2.       Defendants have not established that Newton’s pre-August 29
                          statements were pursuant to his official duties.

          The Supreme Court has sought to strike a balance between a public employee’s interests

“as a citizen, in commenting upon matters of public concern and the interest of the State, as an

employer, in promoting the efficiency of the public services it performs through its

employees.”109        As noted in Pickering v. Board of Education, “‘[t]he theory that public

employment which may be denied altogether may be subjected to any conditions, regardless of

how unreasonable, has been uniformly rejected.”110 However, “it cannot be gainsaid that the


108
      See SOMF ¶ 39.
109
   Pickering v. Board of Education, 391 U.S. 563, 568 (1968). The Supreme Court has held that
First Amendment standards applicable to government employees also apply to government
contractors. Board of County Com’rs, Wabaunsee County, Kan. v. Umbehr, 518 U.S. 668, 673
(1996).
110
      Id. (quoting Keyishian v. Board of Regents, 385 U.S. 589, 605-606 (1967)).


                                                  2
        Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 39 of 68




State has interests as an employer in regulating the speech of its employees that differ

significantly from those it possesses in connection with regulation of the speech of the citizenry

in general.”111

            In Connick v. Meyers, the court noted that “[f]or at least 15 years, it has been settled that

a state cannot condition public employment on a basis that infringes the employee’s

constitutionally protected interest in freedom of expression.”112 “The repeated emphasis in

Pickering on the right of a public employee as a citizen, in commenting on matters of public

concern, was not accidental.”113 Post-Pickering cases followed from the understanding that

“[t]he First Amendment ‘was fashioned to assure unfettered interchange of ideas for the bringing

about of political and social changes desired by the people.’”114 Thus the court has reaffirmed

that speech on public issues occupies the ‘highest rung of the hierarchy of First Amendment

values,’ and is entitled to special protection.”115

            “When employee expression cannot be fairly considered as relating to any matter of

political, social, or other concern to the community, government officials should enjoy wide

latitude in managing their offices, without intrusive oversight by the judiciary in the name of the




111
      Id.
112
      461 U.S. 138, 142 (1983).
113
      Id. at 143 (internal quotations omitted).
114
   Id. at 145 (quoting Roth v. United States, 354 U.S. 476, 484 (1957); New York Times Co. v.
Sullivan, 376 U.S. 254, 269 (1964)).
115
   Id. (quoting NAACP v. Claiborne Hardware Co., 458 U.S. 886, 913 (1982); Carey v. Brown,
447 U.S. 455, 467 (1980)).


                                                      3
        Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 40 of 68




First Amendment.”116 However, “[w]hether an employee’s speech addresses a matter of public

concern must be determined by the content, form, and context of a given statement, as revealed

by the whole record.”117 Turning to the challenged speech in that case, the Connick court

concluded that Myers’s questions to her co-workers, with one exception, were outside the “rubric

of matters of ‘public concern.’”118 In the court’s view, the other questions posed by Myers were

not “of public import in evaluating the performance of the District Attorney as an elected

official,” and “Myers did not seek to inform the public that the District Attorney’s office was not

discharging its governmental responsibilities in the investigation and prosecution of criminal

cases.”119 The court also noted that Myers did not “seek to bring to light actual or potential

wrongdoing or breach of public trust on the part of Connick and others.”120

            With respect to statements regarding official pressure being put on employees to work in

political campaigns, the court sided with the government after balancing its interests against

Myers’ interests in her speech. However, the court cautioned that a “stronger showing” might be

required of “the government’s interest in the effective and efficient fulfillment of its

responsibilities to the public” when “the employee’s speech more substantially involved matters

of public concern.”121


116
      Id. at 146.
117
      Id. at 147-48.
118
      Id. at 148.
119
      Id.
120
      Id.
121
      Id. at 150, 152.


                                                   4
        Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 41 of 68




          In 2004, the court decided City of San Diego v. Roe.122 The court noted that, because of

their positions, public employees may be “uniquely qualified” to have “informed opinions” about

matters of public concern.”123 The court observed:

          Underlying the decision in Pickering is the recognition that public employees are
          often the members of the community who are likely to have informed opinions as
          to the operations of their public employers, operations which are of substantial
          concern to the public. Were they not able to speak on these matters, the
          community would be deprived of informed opinions on important public issues.
          The interest at stake is as much the public's interest in receiving informed opinion
          as it is the employee's own right to disseminate it.124

          Public concern, the court wrote, “is something that is a subject of legitimate news

interest; that is, a subject of general interest and of value and concern to the public at the time of

publication.”125 Two years later, the court decided Garcetti v. Ceballos.126 In that case, the court

identified “two inquiries” that had arisen from Pickering and its progeny:

          The first requires determining whether the employee spoke as a citizen on a
          matter of public concern. If the answer is no, the employee has no First
          Amendment cause of action based on his or her employer's reaction to the speech.
          If the answer is yes, then the possibility of a First Amendment claim arises. The
          question becomes whether the relevant government entity had an adequate
          justification for treating the employee differently from any other member of the
          general public.127




122
      543 U.S. 77 (2004) (per curiam).
123
      Id. at 80 (citing Connick and Pickering).
124
      Id. at 82-83.
125
      Id. at 83-84.
126
      547 U.S. 410 (2006).
127
      Id. at 418 (internal citations omitted).


                                                   5
        Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 42 of 68




            After discussing the interests that a public employer has in “the efficient provision of

public services,” the court wrote:

            [T]he Court has recognized that a citizen who works for the government is
            nonetheless a citizen. The First Amendment limits the ability of a public employer
            to leverage the employment relationship to restrict, incidentally or intentionally,
            the liberties employees enjoy in their capacities as private citizens. So long as
            employees are speaking as citizens about matters of public concern, they must
            face only those speech restrictions that are necessary for their employers to
            operate efficiently and effectively.128

            The court further emphasized that “the First Amendment interests at stake extend beyond

the individual speaker,” and include “the public’s interest in receiving the well-informed views

of government employees engaging in civic discussion.129 The court reaffirmed the need for

“informed, vibrant dialogue in a democratic society,” and further “suggested … that widespread

costs may arise when dialogue is repressed”.130

            In Garcetti, the court said it was not dispositive that Ceballos’s memorandum to his

supervisor, in which he “conveyed his opinion and recommendation” regarding an “affidavit

used to obtain a search warrant contained serious misrepresentations,” “concerned the subject

matter of Ceballos’ employment[.]”131 The court cited the example of public schoolteachers:

            Teachers are, as a class, the members of a community most likely to have
            informed and definite opinions as to how funds allotted to the operation of the
            schools should be spent. Accordingly, it is essential that they be able to speak out
            freely on such questions without fear of retaliatory dismissal.132

128
      Id. at 419 (internal citations omitted).
129
      Id.
130
      Id. (citing Roe).
131
      Id. at 421.
132
      Id. (quoting Pickering, 391 U.S. at 572).


                                                     6
        Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 43 of 68




“The same is true of other categories of public employees,” the court observed.133

            The “controlling factor” in Garcetti was that Ceballos had made the statements “pursuant

to his duties as a calendar deputy,” and “the fact that Ceballos spoke as a prosecutor fulfilling a

responsibility to advise his supervisor about how best to proceed with a pending case—

distinguishes Ceballos’ case from those in which the First Amendment provides protection

against discipline.” Thus, the court held, “when public employees make statements pursuant to

their official duties, the employees are not speaking as citizens for First Amendment purposes,

and the Constitution does not insulate their communications from employer discipline.”134

            The court clarified that “employees retain the prospect of constitutional protection for

their contributions to the civic discourse,” and that “[e]mployees who make public statements

outside the course of performing their official duties retain some possibility of First Amendment

protection because that is the kind of activity engaged in by citizens who do not work for the

government.”135          The court noted that neither party “dispute[d] that Ceballos wrote his

disposition memo pursuant to his employment duties,” which ended the inquiry.136

            The court clarified Garcetti in Lane v. Franks.137       Speech that relates to public

employment, or concerns information learned in the course of public employment, may still be of

public concern, the court said – “The First Amendment protects some expressions related to the

133
      Id.
134
      Id.
135
      Id. at 422, 423.
136
      Id. at 424.
137
      573 U.S. 228 (2014).


                                                   7
        Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 44 of 68




speaker’s job.’”138 “In other words, the mere fact that a citizen's speech concerns information

acquired by virtue of his public employment does not transform that speech into employee—

rather than citizen—speech.”139

            “The critical question under Garcetti is whether the speech at issue is itself ordinarily

within the scope of an employee’s duties, not whether it merely concerns those duties,” the court

wrote.140 “[O]ur precedents dating back to Pickering have recognized that speech by public

employees on subject matter related to their employment holds special value precisely because

those employees gain knowledge of matters of public concern through their employment.”141

            In analyzing whether speech was pursuant to official duties, the central inquiry is

‘whether the speech activity stemmed from and [was of] the type… that [employee] was paid to

do.”142 “Examples of the kinds of speech that are generally protected include ‘communicating

with newspapers or legislators or performing some similar activity afforded citizens.’”143

Similarly, “speech directed at an individual or entity outside of an employee’s chain of command

is often outside of an employee’s official duties.”144 By contrast, statements that are “directed at



138
      Id. at 239-40.
139
      Id. at 240.
140
      Id. (emphasis added).
141
      Id.
142
   Vercos v. Board of County Commr’s for County of El Paso, 259 F. Supp. 3d 1169, 1173
(quoting Rohrbough v. Univ. of Colo. Hosp. Auth., 596 F.3d 741, 746 (10th Cir. 2010)).
143
      Id. at 1174 (quoting Rohrbough, 596 F.3d at 746).
144
      Rohrbough, 596 F.3d at 747.


                                                    8
        Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 45 of 68




an individual or entity within an employee’s chain of command [are] often found to be pursuant

to ... official duties.”145

            In Casey v. West Las Vegas Independent School Dist., the Tenth Circuit distinguished

between statements a school superintendent made to the school board and federal officials from

those she made to the state attorney general.146 Regarding the latter, the court found “[t]his

speech was protected since it was directed to ‘outside authorities’ and concerned a matter for

which plaintiff had not been given responsibility.”147 In Thomas v. City of Blanchard, the court

likewise held that a city code inspector’s report to police of a fraudulent certificate of occupancy

was protected by the First Amendment; the “speech ceased to be merely ‘pursuant to his official

duties and became the speech of a concerned citizen.’”148 In so concluding, the court noted that

the official-duties inquiry turns on “whether the speech was commissioned by the employer,”

and “reasonably contributes to or facilitates the employee’s performance of the official duty.”149

            Akin to the holding in Thomas, the court in Reinhardt v. Albuquerque Public Schools

Board held that a speech-language pathologist’s filing of a complaint with the state department

of education after her internal complaints were ignored was protected because the pathologist




145
      Id.
146
      473 F.3d 1323, 1329 (10th Cir. 2007).
147
      Id.
148
      548 F.3d 1317, 1325 (10th Cir. 2008).
149
      Id. 1323-24.


                                                 9
        Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 46 of 68




“was not hired to ensure IDEA compliance,” and her complaint to the department of education

was “not pursuant to official duties, but rather was the speech of a concerned citizen.”150

            Defendants argue that this case is analogous to Garcetti. To that end, they assert that

Newton’s statements to the court in the Lovell matter were pursuant to his official duties as the

defense attorney contracted by Weber County to represent Lovell.151 According to Defendants,

Newton’s arguments were not “general” complaints regarding the rights secured by the Sixth

Amendment. Rather, such complaints were specific to Lovell and Newton’s representation and,

but for Newton’s representation of Lovell, Newton “would not have communicated with the

court regarding a detriment to, or a conflict with, Lovell….”152

            Defendants likewise argue that Newton’s statements to the media occurred pursuant to

Newton’s duties as Mr. Lovell’s attorney.153 Defendants say there is no evidence that Newton

would have communicated his concerns to the court in the Lovell matter, or that he would have

even had the necessary information to provide, if he had not been acting as Lovell’s attorney

under his contract with the county.154 Defendants further argue that the content of Newton’s

statements to the media suggest that Newton was acting pursuant to his official duties as Lovell’s

attorney.155


150
      595 F.3d 1126, 1136-37 (10th Cir. 2010).
151
      See Defs.’ Mot., p. 5.
152
      Id.
153
      Id., p. 6.
154
      Id.
155
      Id.


                                                  10
        Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 47 of 68




            Defendants’ arguments are unavailing for several reasons. First, Defendants’ argument is

inapplicable to a contract attorney. Under ethical rules, a contracting attorney undertakes no

duties for the county; his duties extend solely to his client. The county just happens to provide

funding (per its constitutional obligation). Thus, none of Newton’s duties to his client would fall

within Garcetti/Pickering, which solely involve duties performed for, or on behalf of, the

government employer.

            Similarly, Newton’s statements to the media and court were made outside his job

description under either the Lovell Contract or General Contract. Neither contract includes

bringing to light actual or potential malfeasance by Weber County officials.156 Nor did they

require him to comment on or otherwise take issue with the state’s death penalty system and its

(un)constitutionality, or to speak to the media.157 The fact that Newton continued to make

similar attacks on the death penalty before and after his withdrawal supports this conclusion.

            Second, Defendants seek to improperly limit the scope of the subject matter of Newton’s

statements. Defendants seek a ruling as a matter of law that Newton’s statements were nothing

more than those of an attorney representing his client requesting additional funding or the ability

to withdraw. The first problem with this contention is that several of the statements were made

after Newton was off the Lovell case. Equally important is the much broader issues that Newton

sought to bring to light through his court filings and his comments to the media. Those broader

issues involved potential or actual wrongdoing on the part of Weber County (including the

county’s violation of constitutional rights), the operation of the courts, and constitutional


156
      See Exhs. B and C.
157
      Id.


                                                   11
        Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 48 of 68




infirmities in Utah’s death penalty system. A jury could conclude from Newton’s statements that

he was not just speaking narrowly in relation to just his representation of Mr. Lovell, but also as

a concerned citizen. At the very least, a question of fact exists.

          Newton’s statements to the media and court were made outside his direct chain of

command (if an adverse party can be characterized as such). This fact weighs against any

finding that Newton’s statements were made pursuant to his official duties. The fact that Newton

might not have learned the damning information, or had occasion to make these statements,

absent his representation of Mr. Lovell, do not affect the public nature of the statements. The

County’s contention that the inquiry turns on a speaker’s “capacity,” rather than the nature and

content of the speech itself, was expressly rejected in Lane v. Franks.158

          Because Newton had no “official duties” for, to, or on behalf of the County, and his

statements were outside his job description, implicated potential or actual wrongdoing by the

County, raised important constitutional issues, and Newton was not obligated to make them, the

pre-August 29 statements were not pursuant to his official duties.

          B.      Defendants have not shown as a matter of law that Newton’s statements are
                  not of public concern.

          In addressing whether Newton’s statements are entitled to First Amendment protection,

Defendants assert that Newton “repeatedly misrepresented his interactions with the County about

funding, resources, his communications with his client, and his underlying appellate contract.”159



158
    573 U.S. at 240 (noting that “the mere fact that a citizen's speech concerns information
acquired by virtue of his public employment does not transform that speech into employee—
rather than citizen—speech”).
159
      See Defs.’ Mot., p. 15.


                                                 12
        Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 49 of 68




Defendants contend that Newton made several knowingly false statements, which Defendants

contend abrogate, or weigh substantially against, a finding that such statements are protected.160

          There are several flaws with this contention. First, as shown above, Newton’s statements

are true, and/or obvious statements of opinion/interpretation/prediction/personal feeling. Second,

even if Newton had made “false” statements, the County is required to show that they were made

knowingly, recklessly, or maliciously.161

          Moreover, only (alleged) misrepresentations that cause “legally cognizable harm” lose

First Amendment protection.162 At most, Defendants have alleged that Newton’s statements

“interfered” with the county’s ability to provide counsel for indigent defendants by “disrupting

the internal affairs of the office and the County’s employment and contractual relationships.”163

More specifically, Defendants argue that Newton’s speech “interfered with the County’s ability

to find qualified attorneys to provide appellate services to indigent individuals and caused

additional work and disarray as County employees struggled to meet court deadlines and find

new counsel.”164 Defendants claim that, due to Newton’s statements, the county had “difficulty

finding a qualified attorney to take [Newton’s] place as Lovell’s counsel,” and the lone attorney




160
      Id., pp. 15, 18.
161
      Wulf v. City of Wichita, 883 F.2d 842, 858-59 & n.24 (10th Cir. 1989).
162
    See Animal Legal Defense Fund v. Herbert, 263 F. Supp. 3d 1193, 1201 (D. Utah 2017)
(citing United States v. Alvarez, 567 U.S. 709, 719 (2012)).
163
      See Defs.’ Mot., p. 16.
164
      Id., pp. 16-17.


                                                 13
        Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 50 of 68




who applied, and was hired, to replace Newton on the Lovell matter required the county to pay

her a “premium … presumably due to Plaintiff’s comments.”165

          These contentions are unsupported (and demonstrably incorrect).166 In short, the County

has no evidence of cognizable harm. Indeed, the County was able to persuade successor counsel

to take a $25/hour pay cut, and to take a lower cap, negotiating her $115,000 demand down to

$100,000.167

          Defendants conclude by speculating that Newton’s statements “may continue to affect the

County’s reputation and ability to serve its residents and indigent defendants for years to

come.”168 This is wholly unsupported (and implausible, particularly where the County had

contemporaneous opportunities to respond to each of Newton’s statements, whether in court or to

the media). Because Defendants have not shown any cognizable harm from Newton’s allegedly

false statements, the Court cannot rule as a matter of law that Newton’s statements are outside

the protections of the First Amendment even if they were assumed to be misrepresentations.

                         1.     Newton’s statements were on matters of “public concern.”

          “Matters of public concern are ‘those of interest to the community, whether for social,

political, or other reasons.’”169 Put somewhat differently, “‘public concern is something that is a


165
      Id., p. 17.
166
      See, e.g., SOMF, ¶¶ 50-54, supra; see also, Exh. VV.
167
   See Exh. WW, Email string between Coebergh and Baron Re: Telephone interview (WC
1571-1577).
168
      See Defs.’ Mot., p. 17.
169
   Brammer-Hoelter v. Twin Peaks Charter Academy, 492 F.3d 1192, 1205 (10th Cir. 2007)
(quoting Lighton v. Univ. of Utah, 209 F.3d 1213, 1224 (10th Cir. 2000).


                                                 14
        Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 51 of 68




subject of legitimate news interest; that is, a subject of general interest and of value and concern

to the public at the time of publication.’”170 “In deciding what is a matter of public concern, we

are required to consider ‘the content, form, and context of a given statement, as revealed by the

whole record.’”171

            Not surprisingly, “[s]tatements revealing official impropriety usually involve matters of

public concern.”172 In Trant v. Oklahoma, the court determined that “[i]rregularity in a grand

jury investigation into a public agency’s alleged misconduct is a matter of public concern,” and

“[a]lthough Trant’s speech may have been motivated in part by his riff with the Board, the

subject matter of the dispute concerned misconduct in a grand jury investigation involving

official impropriety, which is undoubtedly of interest to the community.”173

            The Tenth Circuit’s analysis in Eisenhour v. Weber County is further illustrative. In that

case, the court initially observed that “[s]peech involves a public concern when the speaker

intends to ‘bring to light actual or potential wrongdoing or breach of public trust’ by a public

official or to ‘disclose[ ] any evidence of corruption, impropriety, or other malfeasance’ within a

governmental entity.” 174

            The court found that “when Ms. Eisenhour spoke to the media, the subject-matter

involved not only her employment dispute, but also her complaints about the work of the Judicial


170
      Deutsch v. Jordan, 618 F.3d 1093, 1099-1100 (10th Cir. 2010).
171
      Brammer-Hoelter, 492 F.3d at 1205 (quoting Connick, 461 U.S. at 147-48).
172
      Id.
173
      754 F.3d 1158, 1165-66 (10th Cir. 2014).
174
      744 F.3d at 1228-29.


                                                    15
        Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 52 of 68




Conduct Committee.”175 The court rejected Weber County’s argument that Ms. Eisenhour’s

statements were not on a matter of public concern because her motivation was personal or

because the statements involved a purely private matter (sexual harassment):

            [A] mixed motive is not fatal to [Ms. Eisenhour’s claim] … The existence of an
            interest that is public, as well as private, is also borne out by the forum and timing
            of Ms. Eisenhour’s speech. She chose to speak with the media, through a public
            forum, only after the Commission had allegedly failed to carry out its
            investigatory obligation … Ms. Eisenhour’s statements to the media addressed not
            only sexual harassment, but also the failure of a governmental entity to properly
            carry out its public responsibilities … Ms. Eisenhour presented evidence not only
            of sexual harassment, but also of a lapse by a public body charged with
            overseeing the judiciary. Viewing this evidence in the light most favorable to Ms.
            Eisenhour, we conclude that her statements to the media involved a matter of
            public concern, as well as private concern.176

            A similar analysis applies to Newton’s right to petition claim. “As under the Speech

Clause, whether an employee’s petition relates to a matter of public concern will depend on ‘the

content, form, and context of [the petition], as revealed by the whole record.”177 “The forum in

which a petition is lodged will be relevant to the determination of whether the petition relates to

a matter of public concern.”178 “A petition filed with an employer using an internal grievance

procedure in many cases will not seek to communicate to the public or to advance a political or

social point of view beyond the employment context.”179 “The right of a public employee under

the Petition Clause is a right to participate as a citizen, through petitioning activity, in the

175
      Id. (emphases added).
176
      Id. at 1228-29 (internal citations omitted and italics in original).
177
   Borough of Duryea v. Guarnieri, 564 U.S. 369, 398 (2011) (quoting Connick, 461 U.S. at
147-48, and n.7).
178
      Id. (citing Snyder v. Phelps, 562 U.S. 443 (2011)).
179
      Id.


                                                     16
        Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 53 of 68




democratic process.”180 Following Guarnieri, the Tenth Circuit has concluded that the court’s

analysis is the same whether an employee’s retaliation claim is made “under the Free Speech or

Petition clauses of the First Amendment.”181

          Defendants assert that Newton’s statements were not on a matter of public concern.

Defendants suggest that Newton’s statements are of a “personal nature,” relating merely to a

compensation dispute with Weber County.182 Defendants also assert that Newton’s alleged

misrepresentations, which the County says continued even after it allegedly “reassured” Newton,

weigh against protection for Newton’s statements.183

          This argument is also flawed for multiple reasons. First, Defendants are improperly

narrowing the scope of Newton’s statements.            Newton was giving voice not only to the

constitutional rights of Lovell, but also to broader issues involving the Sixth Amendment and

Utah’s death penalty system. He was also shedding light on potential or actual malfeasance by

the County, which is inherently of public concern. Whether Newton was motivated in part by

concerns about payment would not erase their public import.

          Newton’s statements also related to a subject of legitimate news interest, as evidenced by

extensive media coverage that included more than just Newton’s own statements, and which

expressly recognized the Lovell funding issues as an integral part of the overall death penalty




180
      Id. at 399.
181
      Fields v. City of Tulsa, 753 F.3d 1000, 1013 n.1 (10th Cir. 2014).
182
      See Defs.’ Mot., pp. 9, 13-15.
183
      Id., pp. 9, 15.


                                                  17
        Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 54 of 68




debate.184 Newton’s filings noted the costs associated with an overturned conviction or sentence,

which Newton cited as one reason to abolish the death penalty, and his advocacy against the

death penalty continued after his withdrawal. Because Newton’s statements related to important

issues surrounding indigent defense, the death penalty in Utah, and wrongdoing by Weber

County officials, such statements were on matters of public concern.

                         2.      Defendants have not shown that their interests in promoting
                                 the efficiency of the public services outweighs Newton’s
                                 interest in his speech.

          Once a plaintiff has made a prima facie case that he spoke as a citizen on a matter of

public concern, the burden shifts to the defendant to show “the government’s interests, as

employer, in promoting the efficiency of the public service are sufficient to outweigh the

plaintiff’s free speech interests”185 “[A] court next examines ‘whether the government had an

adequate justification for treating the employee differently from any other member of the public

based on the government’s needs as an employer.’”186 While there is “no easy formula for

weighing an employee’s First Amendment speech against an employer’s interest in an efficient

and disciplined work environment,” the “question is whether the employer has an efficiency

interest which would justify it in restricting the particular speech at issue.”187




184
      See SOMF ¶¶ 32, 36-37, 39-40, 46-49.
185
      Trant, 754 F.3d at 1165.
186
    Helget v. City of Hays, Kansas, 844 F.3d 1216, 1222 (10th Cir. 2017) (quoting Lane, 573 U.S.
at 237).
187
      Brammer-Hoelter, 492 F.3d at 1207 (internal quotations and citations omitted).


                                                  18
        Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 55 of 68




          In balancing the interests of the employee and the government, courts “do not consider

the employee’s speech in a ‘vacuum.’”188           “Rather, ‘the manner, time, and place of the

employee’s expression are relevant.’”189 “Pertinent factors to consider include whether the

statement: ‘[1] impairs discipline by superiors or harmony among coworkers, [2] has a

detrimental impact on close working relationships for which personal loyalty and confidence are

necessary, or [3] impedes the performance of the speaker’s duties or interferes with the regular

operation of the enterprise.’”190 “[T]he employer bears the burden of justifying its regulation of

the employee’s speech.”191

          “‘The only public employer interest that outweighs the employee’s free speech interest is

avoiding direct disruption, by the speech itself, of the public employer’s internal operations and

employment relationships’”192 “A public employer’s burden to justify its restriction on speech

‘increases in proportion to the value of that speech in the public debate.’”193 “And where the

employee is acting as a whistleblower, exposing government corruption, his or her interest is




188
      Helget, 844 F.3d at 1222 (quoting Rankin v. McPherson, 483 U.S. 378, 388 (1987)).
189
      Id. (quoting Rankin, 483 U.S. at 388).
190
      Id. (quoting Rankin, 483 U.S. at 388).
191
      Brammer-Hoelter, 492 F.3d at 1207 (italics in original).
192
      Trant, 754 F.3d at 1166.
193
    Helget, 844 F.3d at 1222 (quoting Curtis v. Okla. City Pub. Sch. Bd. of Educ., 147 F.3d 1200,
1213 (10th Cir. 1998)); see also, Lane, 573 U.S. at 237 (“We have also cautioned, however, that
‘a stronger showing [of government interests] may be necessary if the employee’s speech more
substantially involve[s] matters of public concern.’”) (quoting Connick, 461 U.S. at 152).



                                                  19
        Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 56 of 68




entitled to greater weight.”194 Moreover, “‘[t]he government… cannot rely on purely speculative

allegations that certain statements caused or will cause a disruption to justify the regulation of

employee speech.’”195 “[T]he government must articulate specific concerns about the impact of

an employee’s speech, and those concerns must be reasonable and formed in good faith.”196

            In support of its argument that Newton’s interest in his speech is outweighed by Weber

County’s interests in promoting the efficiency of its public service, Defendants argue that

Newton’s speech “directly interfered” with its provision of indigent defense “by disrupting the

internal affairs of the office and the County’s employment and contractual relationships.”197

Without evidentiary support, Defendants argue that Newton’s speech interfered with the county’s

ability to find qualified counsel to represent indigent defendants on appeal (including Mr.

Lovell), which allegedly caused “additional work and disarray as County employees struggled to

meet court deadlines and find new appellate counsel.”198 As it related to Mr. Lovell specifically,

Defendants contend that Newton’s speech made it “difficult[ ]” to find replacement counsel, and

that it had to offer her a premium, that the comments caused extra work, etc.199 The rather patent

error of these contentions has been addressed above.



194
      Id. at 1223 (citing Lytle v. City of Haysville, Kan., 138 F.3d 857, 865 (10th Cir. 1998)).
195
   Andersen v. McCotter, 205 F.3d 1214, 1217-18 (10th Cir. 2000) (quoting Gardetto v. Mason,
100 F.3d 803, 815-16 (10th Cir. 1996)).
196
      Id. (internal citations omitted).
197
      See Defs.’ Mot., p. 16.
198
      Id., p. 17.
199
      Id.


                                                   20
        Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 57 of 68




          With respect to the county’s search for replacement counsel on the Lovell matter,

Defendants have adduced no evidence that Newton’s statements caused only a single qualified

attorney to apply for the contract to represent Mr. Lovell. Nor have Defendants shown that

Newton’s speech was the driving force behind the “concerns” that Newton’s eventual

replacement raised regarding prompt payment in this massive undertaking.

          Regarding the payment of Newton’s replacement in the Lovell matter, Defendants fail to

include in their motion that they were able to negotiate the total amount of payment down. They

also fail to mention that they believed the concerns raised by Newton’s replacement were largely

related to generalized concerns that public defenders had expressed to the county regarding their

frustrations over payment.200 Any other issues related to Newton’s replacement or payment cited

by the Defendants are speculative or otherwise unsupported.

          Defendants’ contention that its reputation may be affected in the future due to Newton’s

speech is purely speculative. This is especially true where Defendants have not shown any

cognizable harm flowed from Newton’s statements.             By all appearances, Weber County

continues to provide indigent defendants appellate counsel, and the Rule 23B evidentiary hearing

necessitated by Newton’s work has or will conclude shortly.201 Without more, allegations of

future reputational harm do not outweigh Newton’s interests in his speech.

          Defendants do not address Newton’s interests in his speech in their motion, other than to

say that Weber County does not dispute that providing indigent defendants counsel is “an


200
      See Exh. U, 180:3-16.
201
    See Exh. XX (Lovell docket from August 29, 2017, through the present). (Plaintiffs note that
the evidentiary hearing appears to still be ongoing after two weeks, consistent with Newton’s
predictions.)


                                                 21
        Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 58 of 68




important service required by the U.S. Constitution, which includes ensuring that individuals

charged with capital crimes are provided effective counsel.”202 If providing an adequate and

effective defense is important, then so too is shedding light on potential or actual malfeasance

related to the provision of such a defense, as well as the cost to taxpayers of this form of

punishment. Newton’s interests in such speech are entitled to greater weight, and Defendants

have not made the necessary, stronger showing to overcome Newton’s interests.

                          3.      An issue of fact exists as to whether Newton’s protected speech
                                  was a motivating factor in his termination.

            Under the fourth step in the Garcetti/Pickering analysis, the employee must show that his

protected speech was a “substantial or motivating factor” in the adverse employment decision.203

Establishing this causal link is fact-intensive, and thus ordinarily reserved for the jury.204

            “An employee ‘need not prove his speech was the sole reason for defendant’s action.’”205

“Nor is the employee required to show ‘but-for’ causation; that is, to demonstrated but-for the

employee’s speech the subsequent employment action would not have occurred.”206 “Rather, the




202
      See Defs.’ Mot., p. 16.
203
   Couch v. Board of Trustees of Memorial Hosp. of Carbon County, 587 F.3d 1223, 1236 (10th
Cir. 2009) (quoting Maestas v. Segura, 416 F.3d 1182, 1188 and n.5 (10th Cir. 2005)). See
Brammer-Hoelter, 492 F.3d at 1203 (“Fourth, assuming the employee's interest outweighs that of
the employer, the employee must show that his speech was a substantial factor or a motivating
factor in [a] detrimental employment decision.”) (internal quotations omitted).
204
      Id.
205
   Maestas, 416 F.3d at 1187 (quoting Copp v. Unified Sch. Dist. No. 501, 882 F.2d 1547, 1554
(10th Cir.1989)).
206
      Id. (citing Spiegla v. Hull, 371 F.3d 928, 941-43 (7th Cir. 2004)).


                                                   22
        Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 59 of 68




employee must show the protected speech played a substantial part in the employer’s decision to

adversely alter the employee’s conditions of employment.”207

          Retaliatory motive on the part of the government may be inferred when the adverse

employment action occurred in close proximity to the employee’s statements:

          Adverse action in close proximity to protected speech may warrant an inference
          of retaliatory motive. But temporal proximity is insufficient, without more, to
          establish such speech as a substantial motivating factor in an adverse employment
          decision. An employer's knowledge of the protected speech, together with close
          temporal proximity between the speech and challenged action, may be sufficiently
          probative of causation to withstand summary judgment. Other evidence of
          causation may include evidence the employer expressed opposition to the
          employee’s speech, or evidence the speech implicated the employer in serious
          misconduct or wrongdoing. On the other hand, evidence such as a long delay
          between the employee’s speech and challenged conduct, or evidence of
          intervening events, tend to undermine any inference of retaliatory motive and
          weaken the causal link.208

          Defendants argue that “it is undisputed that the County based its decision to terminate

Plaintiff’s contract on a few specific statements.”209 As shown above, that is incorrect – the basis

for the County’s decision is hotly disputed. It is far more likely that pointed and embarrassing

media coverage in September-October 2017 was a (if not the) motivating factor.




207
    Id. (citing Anderer v. Jones, 385 F.3d 1043, 1052 n. 14 (7th Cir.2004); Quinn v. Monroe
County, 330 F.3d 1320, 1329 n. 10 (11th Cir.2003); Ostad v. Oregon Health Sciences Univ., 327
F.3d 876, 885 (9th Cir.2003); Davis v. Goord, 320 F.3d 346, 354 (2d Cir.2003); Suppan v.
Dadonna, 203 F.3d 228, 236 (3d Cir.2000)). See also Deschenie v. Board of Education of
Central Consolidated School Dist. No. 22, 473 F.3d 1271, 1277 (10th Cir. 2007) (quoting Baca
v. Sklar, 398 F.3d 1210, 1220 (10th Cir. 2005)).
208
      Maestas, 416 F.3d at 1189.
209
      See Defs.’ Mot., p. 18.


                                                 23
        Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 60 of 68




          Newton is not required to show that his protected speech was the only reason for his

termination. He need only show that his protected speech was a motivating factor. He has done

so, or at the very least an issue of fact exists.

                         4.     Weber County has not shown as a matter of law that it would
                                have terminated Newton in the absence of his protected speech.

          The final step in the Garcetti/Pickering analysis against shifts the burden to the

government to show that, “by a preponderance of the evidence … it would have reached the

same decision… even in the absence of the protected conduct.”210 This is colloquially referred to

as the “anyway” defense.211 As the Tenth Circuit indicated in Trant:

          This inquiry, also known as the Mt. Healthy analysis, arises from the Supreme
          Court’s recognition that a “rule of causation which focuses solely on whether
          protected conduct played a part” in an adverse employment decision “could place
          an employee in a better position as a result of the exercise of constitutionally
          protected conduct than he would have occupied had he done nothing.”212

          Defendants ask the Court to rule as a matter of law that they would have terminated

Newton even in the absence of his protected speech. They contend that, even if Newton’s

statements to the media are protected, those statements “represent only a portion of the

misrepresentations and falsehood communicated by Plaintiff.”213 Defendants argue that the

majority of Newton’s allegedly false statements were made to the court, which they contend




210
   Baca v. Sklar, 398 F.3d 1210, 1219 (10th Cir. 2005) (quoting Mt. Healthy City School Dist.
Bd. of Educ. v. Doyle, 429 U.S. 274, 287 (1977)).
211
      See Ballard v. Muskogee Regional Medical Center, 238 F.3d 1250, 1253 (10th Cir. 2001).
212
      Trant, 754 F.3d at 1167 (quoting Mt. Healthy, 429 U.S. at 287).
213
      See Defs.’ Mot., p. 18.


                                                    24
        Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 61 of 68




“represent more serious misconduct.”214 Such statements to the court, as asserted by Defendants,

“were more numerous, and were repeated more than once over a significant period of time,” and

that Newton’s “misrepresentations to the news media duplicated other misrepresentations made

by Plaintiff….”215         The County asks the Court to assume as a matter of law that

“communications to the court, on their own, represent more serious errors and a refusal to

address errors after correction,” and so “the County can show that it would have taken the same

action, even in the absence of a protected statement.”216

            These are obvious questions of fact. Moreover, defendants’ argument is belied by the

evidence. Weber County has admitted that Newton’s appellate contract was not at risk until at

least September 20, 2017.217 A jury could disbelieve the contention that, shortly after two strong

editorials in local media (one of which labeled the County Commissioners “inept”), the County

suddenly “remembered” that it wanted to fire Newton for completely coincidental reasons. A

jury could conclude that, if these months-old “misrepresentations” were so inconsequential that

the County had “forgotten” to fire Newton over them, it would not really have fired Newton for

those same statements. The County was unhappy that Newton had exposed its unconstitutional

funding system and was making it the poster child for abolishing the entire death penalty.

            C.      Plaintiffs have shown the existence of a civil conspiracy under 42 U.S.C.
                    1985(2).



214
      Id.
215
      Id., p. 19.
216
      Id.
217
      See SOMF ¶¶ 29, 34, 38, supra.


                                                 25
        Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 62 of 68




          Defendants argue that Newton has not pleaded facts that a meeting of the minds occurred

such as is required to support a civil conspiracy under 42 U.S.C. 1985(a).218 This argument is

perplexing; it was the Weber County Commission (a body of three individuals) who decided to

terminate the contract that the same body had voted to adopt. To rule otherwise, the jury would

have to conclude that one or more commissioners acted ultra vires. The County’s answer admits

otherwise.219

          Defendants further argue that “there are no facts to support a claim that the County, or

any of its officers or employees, intended or attempted to deter Plaintiff from attending or

testifying in court, or acted to intimidate or injure him.”220       To support this contention,

Defendants state that, even after Newton withdrew, “the County continued to work with him to

address his requests for additional funds and provide payment for work he had completed.”221

          This, again, is a question of fact. A jury could easily conclude that when the County

(finally) made a payment to Newton after his withdrawal, it was because it would have looked

even worse not to, especially where local media were closely scrutinizing its actions. Indeed, a

continued refusal to pay Newton could have led to involvement of the court, which the County

was eager to avoid.222


218
      See Defs.’ Mot., p. 19.
219
    See DE-7, ¶¶ 12, 38, 41. See also, Exh. YY, Deposition of Allred, p. 25:18-25
(Commissioner Harvey’s letter terminating Newton’s contract would likely have required the
assent of other commissioners).
220
      See Defs.’ Mot., p. 19.
221
      Id., p. 20.
222
      See SOMF ¶¶ 50-52, supra.


                                                 26
        Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 63 of 68




II.       DEFENDANTS ARE NOT ENTITLED TO QUALIFIED IMMUNITY.

          In addition to arguing that no constitutional violation occurred, Defendants assert that,

“even if the court finds that Defendants violated one of Plaintiff’s constitutional rights, they are

entitled to qualified immunity, as the law relating to Plaintiff’s rights is not clear, as the Tenth

Circuit has not addressed independent contractors under Garcetti v. Ceballos….”223 As argued

by Defendants, “while the courts [have] previously treated employees and independent

contractors in a similar manner following Pickering, counsel for Defendants could not find

authority to show that the balancing test had been applied to an independent contractor since the

Supreme Court added additional considerations to that test in Garcetti.”224

          A.        Qualified immunity does not apply to claims for declaratory relief and is not
                    available to the County.

          As an initial matter, qualified immunity is a defense only to a damages award against an

individual defendant, it is not a defense to declaratory relief.225 Accordingly, if the jury finds

that a constitutional violation occurred, Newton is entitled to a judgment regardless of whether

the law was clearly established. Moreover, qualified immunity is not available to the County.226

          B.        Newton’s rights were clearly established at the time he was terminated.

          Under the clearly established prong of the qualified immunity analysis, the focus is on the

government official’s conduct. As the Supreme Court has indicated, “‘[q]ualified immunity

223
      See Defs.’ Mot., pp. ii, 21-22.
224
      Id., p. 21.
225
    See, e.g., Cannon v. City and County of Denver, 998 F.2d 867, 876 (10th Cir.1993) (“Unlike
the claim for money damages, there is no qualified immunity to shield the defendants from
claims for [declaratory and injunctive] relief.”).
226
      Watson v. City of Kansas City, Kan., 857 F.2d 690, 697 (10th Cir. 1988).


                                                  27
        Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 64 of 68




attaches when an official’s conduct does not violate clearly established statutory or constitutional

rights of which a reasonable person would have known.’”227 “‘Because the focus is on whether

the officer had fair notice that her conduct was unlawful, reasonableness is judged against the

backdrop of the law at the time of the conduct.’”228 The same is true in the Tenth Circuit. “The

second prong of the qualified immunity analysis shields a governmental official from liability

unless ‘at the time of the challenged conduct, the contours of a right are sufficiently clear that

every reasonable official would have understood that what he is doing violates that right.’”229

          Applying these principles, the focus is whether Defendants’ conduct violated Newton’s

constitutional rights of which a reasonable individual in the Defendants’ position would have

known. The focus is not on whether Garcetti applies to independent contractors as Defendants

argue. It is beyond dispute that the First Amendment applies to independent contractors. 230 The

Tenth Circuit has applied the Supreme Court’s holding in Umbehr even after Garcetti was

decided.231 Moreover, Garcetti did not alter the First Amendment analysis in the context of


227
   Kisela v. Hughes, 138 S. Ct. 1148, 1152 (2018) (quoting White v. Pauly, 137 S. Ct. 548, 551
(2017) (per curiam)); see also, Distrct of Columbia v. Wesby, 138 S. Ct. 577, 589 (2018)
(“Clearly established means that, at the time of the officer’s conduct, the law was sufficiently
clear that every reasonable official would understand that what he is doing is unlawful.”).
228
      Id. (quoting Brosseau v. Haugen, 543 U.S. 194, 198 (2004) (per curiam)).
229
   Felders ex rel. Smedley v. Malcom, 755 F.3d 870, 884 (10th Cir. 2014) (quoting Ashcroft v.
al-Kidd, ).
230
   See Umbehr, 518 U.S. at 674 (1996) (First Amendment protects independent contractors from
termination or prevention of automatic renewal of at-will government contracts in retaliation for
their exercise of freedom of speech).
231
   See, e.g., Planned Parenthood Association of Utah v. Herbert, 828 F.3d 1245 (10th Cir.
2016); Hogan v. Utah Telecommunication Open Infrastructure Agency, 566 Fed. Appx. 636
(10th Cir. 2014); Glover v. Mabrey, 384 Fed. Appx. 763 (10th Cir. 2010).


                                                 28
        Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 65 of 68




public employment. Garcetti merely clarified that “when public employees make statements

pursuant to their official duties, the employees are not speaking as citizens for First Amendment

purposes.”232 There is nothing in Garcetti, or the Tenth Circuit’s post-Garcetti jurisprudence,

supporting Defendants’ contention that contractors’ protections under the First Amendment were

displaced by Garcetti, or that the analysis of contractors’ claims is different following Garcetti.

          “Ordinarily, ‘[a] plaintiff may satisfy this [clearly-established-law] standard by

identifying an on-point Supreme Court or published Tenth Circuit decision [that establishes the

unlawfulness of the defendant’s conduct]; alternatively, the clearly established weight of

authority from other courts must have found the law to be as the plaintiff maintains.’”233

“Although there need not be a case with identical facts, the constitutional issue must be placed

beyond debate by previous jurisprudence.”234

          Newton contends that he was terminated for protected speech that, among other things,

sought to bring to light actual or potential malfeasance by Weber County officials, that included

a violation of Lovell’s Sixth Amendment rights, along with constitutional infirmities in the

state’s death penalty system. Newton’s statements were not made within the chain of command,

although Newton attempted to resolve the issues related to Weber County’s unwillingness to

abide by the Sixth Amendment internally (but without success). It was not Newton’s duty to

uncover wrongdoing in the county’s indigent defense system. There was no obligation for

Newton to speak on these matters to either the media or the court in the Lovell matter.

232
      See Garcetti, 547 U.S. at 421.
233
   Cummings v. Dean, 913 F.3d 1227, 1239 (10th Cir. 2019) (quoting Quinn v. Young, 780 F.3d
998, 1005 (10th Cir. 2015)).
234
      Mullenix v. Luna, 136 S. Ct. 305, 308 (2015) (per curiam).


                                                 29
        Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 66 of 68




Furthermore, any statements attributed to Newton after August 29, 2017 (the date Newton

withdrew from the Lovell case) that were a motivating factor in his termination were – by

definition – made purely as a concerned citizen and not as Mr. Lovell’s attorney.

          Facts similar to those above have garnered First Amendment protection in the Tenth

Circuit. For example, in Casey v. W. Las Vegas Indep. Sch. Dist. and Thomas v. City of

Blanchard, the court found that both Ms. Casey’s and Mr. Blanchard’s statements to those

outside the chain of their command about matters that were not committed to their care were

protected by the First Amendment.235 As it relates to uncovering corruption, impropriety, and

malfeasance, in Worley v. Board of County Com’rs of Park County, the Tenth Circuit determined

that the speech of the Park County attorney that related to attorney’s efforts to redress other

county employees’ discrimination grievances, was a matter of public concern for purposes of

employee’s § 1983 claim under First Amendment because it disclosed evidence of corruption,

impropriety, or other malfeasance on part of public officials. The court reached a similar

conclusion in Conaway v. Smith, holding that the employee’s reports to his superiors regarding

his concerns that building inspection department was not properly discharging its governmental

responsibilities, constituted comment on matter of public concern entitled to First Amendment

protection.236

          As a separate ground for denial of qualified immunity, it has been clearly established

since 2012 that government officials cannot penalize (alleged) false statements unless it can

show cognizable harm caused by the statements. That is presumably why the termination letter


235
      See Casey, 473 F.3d at 1332-33; Thomas, 548 F.3d at 1324-25.
236
      853 F.2d 789, 795-99 (10th Cir. 1988).


                                                30
     Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 67 of 68




referred to unspecified “harm” that had allegedly been caused by Newton’s “misrepresentations.”

The defendants knew they could not show such harm, especially where they had opportunities to

respond to each statement. Accordingly, the defendants were on notice, and in fact knew, that

termination of Newton’s contract was unconstitutional.

                                        CONCLUSION

       For the reasons set forth above, Newton respectfully requests that the Court deny the

defendants’ motion for summary judgment, and to set this case for trial.

       DATED this 6th day of September, 2019.

                                             CHRISTENSEN & JENSEN, P.C.


                                             /s/ Karra J. Porter
                                             Karra J. Porter
                                             J. D. Lauritzen
                                             Attorneys for Plaintiff Samuel P. Newton




                                               31
     Case 1:18-cv-00015-HCN-EJF Document 33 Filed 09/06/19 Page 68 of 68




                             CERTIFICATE OF SERVICE

     I hereby certify that on the 6th day of September, 2019, a copy of the foregoing
PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ MOTION FOR
SUMMARY JUDGMENT was delivered via the court’s electronic filing system to the following:

      Kristin A. VanOrman
      Matt Harrison
      Strong & Hanni
      Kvanorman@strongandhanni.com
      mharrison@strongandhanni.com


                                         /s/ Miranda Riley




                                           32
